           Case 1:20-cv-04742-AKH Document 1-2 Filed 06/19/20 Page 1 of 32
EXHIBIT B                                                                                                     USOO7254266B2


(12) United States Patent                                                                (10) Patent No.:                   US 7.254.266 B2
       Cotman et al.                                                                     (45) Date of Patent:                           Aug. 7, 2007
(54)   METHOD AND APPARATUS FOR                                                       (56)                     References Cited
       GENERATING SPECIAL-PURPOSE IMAGE
       ANALYSIS ALGORTHMS                                                                              U.S. PATENT DOCUMENTS
                                                                                             5,642.434 A * 6/1997 Nakao et al. ............... 382,220
(76) Inventors: Carl W. Cotman, 10021 Fox Springs                                            6,480,627 B1 * 1 1/2002 Mathias et al. ...    ... 382,224
                Rd., Santa Ana, CA (US) 92705;                                               6,628,823 B1* 9/2003 Holm ...............      ... 382,162
                      Charles F. Chubb, 2 Owen Ct. Irvine,                                   6,718,054 B1 * 4/2004 Lorigo et al. ..              ... 38.2/128
                      CA (US) 926.12; Yoshiyuki Inagaki,                                     6,813,373 B1 * 1 1/2004 Suri et al. ................... 382/128
                      3303 Palo Verde Rd., Irvine, CA (US)                                   6,993,185 B2 *     1/2006 Guo et al. .................. 382, 176
                      92612; Brian Cummings, 4 Murasaki,                                     7,088,854 B2 *     8/2006 Cotman et al. ...         ... 382,165
                      Irvine, CA (US) 92612                                            2001/0009590 A1* 7, 2001 Holm ...............     ... 382,162
                                                                                       2002/0186882 A1* 12/2002 Cotman et al. ............. 382,165
(*) Notice:           Subject to any disclaimer, the term of this
                      patent is extended or adjusted under 35                         * cited by examiner
                      U.S.C. 154(b) by 0 days.
                                                                                      Primary Examiner Amir Alavi
(21) Appl. No.: 11/474,064                                                            (74) Attorney, Agent, or Firm—Dalina Law Group, P.C.
(22) Filed:           Jun. 23, 2006                                                   (57)                       ABSTRACT
(65)                      Prior Publication Data                                      Provides quantitative data about a two or more dimensional
       US 2007/OO98252 A1                 May 3, 2007                                 image. Classifies and counts number of entities an image
                                                                                      contains. Each entity comprises a structure, or some other
            Related U.S. Application Data                                             type of identifiable portion having definable characteristics.
                                                                                      The entities located within an image may have different
(62) Division of application No. 10/134,157, filed on Apr.                            shape, color, texture, etc., but still belong to the same
       25, 2002, now Pat. No. 7,088,854.                                              classification. Alternatively, entities comprising a similar
(60) Provisional application No. 60/286,897, filed on Apr.                            color/texture may be classified as one type while entities
       25, 2001.                                                                      comprising a different color/texture may be classified as
                                                                                      another type. May quantify image data according to set of
(51)    Int. C.                                                                       changing criteria and derive one or more classifications for
       G06K 9/00                   (2006.01)                                          entities in image. I.e., provides a way for a computer to
       GO6K 9/62                   (2006.01)                                          determine what kind of entities (e.g., entities) are in image
(52)   U.S. Cl. ...................................................... 382/156        and counts total number of entities visually identified in
(58)   Field of Classification Search ................ 382/156,                       image. Information utilized during a training process may be
            382/159, 162, 164, 165, 173, 181,224; 358/515,                            stored and applied across different images.
                 358/523: 34.5/589, 593,653, 654, 664, 665
       See application file for complete search history.                                               6 Claims, 15 Drawing Sheets




                                                                             APPEAT
     Case 1:20-cv-04742-AKH Document 1-2 Filed 06/19/20 Page 2 of 32
EXHIBIT B
U.S. Patent        Aug. 7, 2007       Sheet 1 of 15         US 7.254.266 B2

                                  MAGE 100                    Figure 1


                                                               .




                                                      123
     Case 1:20-cv-04742-AKH Document 1-2 Filed 06/19/20 Page 3 of 32
EXHIBIT B
U.S. Patent              Aug. 7, 2007      Sheet 2 of 15                  US 7.254.266 B2


                                                                              Figure 2
               OBTAN MAGE
              DATA HAVINGA           200
                PLURALTY
              OF CHROMATIC
                DATA POINTS



            OPTIONALLYOBTAIN
              SAMPLE SET OF S:
                              - 201
                USER INPUT                            GENERATE ARESULT
                                                           COMPRISINGAN
                                                      APPROXMATION OF
                                                      THE TOTAL NUMBER
                                                      OF ENTES IN HE
              USEEVOLVING
               ALGORTHMTO
             IDENTIFY WHICH OF
             THE PLURAY OF
              CHROMATICDATA
            POINTS COMPRSEAN




               PRESENT THE
            IDENTFEDENTITY ORS
              ENTITESTO THE
                 USER FOR        g
               VERIFICATION




                 PRODUCT
                ALGORTHM




            OBANADDITIONAL
            IMAGE DATA ANDUSE:
                COMMITTED
               ALGORTHMO
             CLASSIFY ENTTTIES
                WTHIN THE
     Case 1:20-cv-04742-AKH Document 1-2 Filed 06/19/20 Page 4 of 32
EXHIBIT B
U.S. Patent               Aug. 7, 2007       Sheet 3 of 15   US 7.254.266 B2



                                                              Figure 3
              OBANNGA PROBABY
               HAT SOME OR ALL OF THE
            CHROMATICDATA POINTS THAT
            MAKE UPTHE IMAGE BELONG
                  TO ONE ORMORE
                   PXEL CLASSES




             ASSIGN CHROMATICDATA
               POINTS TO ACERTAIN
              PXEL CLASS BASED ON
                        PROBABLTY




                                                              Figure 4

               GROUP CHROMATICDATA               400
                PONTSNTOSPATALY
                 CONNECTED SUBSETS

                . ":.    3.   gigs:


               SPATIALLY CONNECTED       :       402
             SUBSET THAT DETERMINESA
              FORM CHARACTERISTIC OF
              THE SPATIALLY CONNECTED,
     Case 1:20-cv-04742-AKH Document 1-2 Filed 06/19/20 Page 5 of 32
EXHIBIT B
U.S. Patent                   Aug. 7, 2007     Sheet 4 of 15                                      US 7.254.266 B2

                                                                                                                  Figure 5
                                      50
             OBTAN
            MAGE DATA                                                     PRESENT
                                                                      CASSIFICAON TO                                    512



                                                                    riwr was a it's
       IDENTFY WHICH OF
      THE CHROMATCDATA
       POINTS COMPRISEAN                                              PASS ASUBSET OF .
             ENTY                                                THE CLASSIFICATION
                                                                  DATATO ANEURAL.
                                                                NETWORK CLASSIFIER.                  4.


                                                                --Rsssss
                                                                 . . . . ..
                                                                          : 2- -              - - -

          GROUPTHE
        CHROMATICDATA
                              &
                                        504                             PERVEASE OF. E.
                                                                    RELATIVE HARMONIC :
       PONTS INTO ONE OR                                              AMPLITUDES FROM 6
        MORESPATIALLY
      CONNECTED SUBSETS
                                                                SPATAYCO.ECTED:
                                                                    SUBSETS




                                                                                                          ,


     DETERMINE A PLURALITY:                                   SUBMTRELATIVE HARMONC - 518
                                                                AMPLTUDESTONEURAL
      OF CHARACTERSCS
       ABOUTEACH OF THE 1,                                                    NEWORK
      SPATALLY CONNECTED .
            SUBSETS           :
                                                                                                              .

                                                               THE NEURALNETWORK,
                                                               UTIZESTS RAINING TO
             PASS             .                                CASSFY THESPATALY
      CHARACTERSCSTO.                  508                    CONNECTED SUBSETSUSING - S2O
        CLASSFCAON                                              sitoriano
         ENGINE FOR                                            PROVIDED BY THE SET OF
         PROCESSING                                              RELATIVE HARMONIC
                                                                          AMPUDES                             f


            as'ssis--
            a as  Skar Y we
                                                         ls
                                                              ress-stress
                                                                        Ak.
                                                                a                     a   a
                                              Feedback         ---, -e-...-
                                                524

      THE CLASSIFICATION is                                     PRESENTRESULTS OF
      ENGINEUTILIZES THE
      CHARACTERISTICSTO           5     50                           NEURAL NETWORK                                522
     CLASSIFYEACH OF THE 6
                                                  -------           CLASSIFICATION
                                                                        USER FOR
                                                                                   TO É
     SPATIALLY CONNECTED :                                               VERIFICATION          is:
        SSESNA E
        CLASSIFICATION
      sis
      3.SS,
                                                                      LOCKEVOLVING                                523
                                                                      ALGORIHM FOR
                                                                     SUBSECUENTUSE
         Case 1:20-cv-04742-AKH Document 1-2 Filed 06/19/20 Page 6 of 32
EXHIBIT B
U.S. Patent                      Aug. 7, 2007          Sheet 5 Of 15         US 7.254.266 B2


                                                                              Figure 6

                                                            SELECT
                                                        USER MODE A


             602          AUTOMATED                                    6.
                         USERMODE OR                                         INDEPENDEN
                          STANDARD                                            USERMODE
                            MODE
                                                                               SS:

             04                                                        66                       saw
         6               PREED                                               CAPTURE NEWS
                                                                             MAGE OR LOAD
                          COLORZOO                                            IMAGE SET
       ---------           OAAEASE
                                                                             S.S.S.

         606                 LOAD                                      68    DEFINE COLOR
                          PREDEFINED                                           ZOO AND      &
   ------------- "OBJECT Zoo":                                                OBJECT ZOO
                                                                              sess;
         808
                        SELECTSET OF ise                               620
                            MAGES                                               STORE
                         TO PROCESS                                            PRODUCT
                                                                              ALGORTHM

                                                                               SEE

        sto               PROCESS
                           IMAGE(S)         :
                         SE:::::

                                      612




   a     &     assasssssssssssssssssssssssssssss-s-s-soea
     Case 1:20-cv-04742-AKH Document 1-2 Filed 06/19/20 Page 7 of 32
EXHIBIT B
U.S. Patent        Aug. 7, 2007        Sheet 6 of 15             US 7.254.266 B2




                                                                Figure 7



            STANDARD MODE                       NTERACTIVE TRAINING
                 FOO                                   MODE
                                                        O4




                              INDEPENDENTUSER
                                    ODE
                                    702




                                  SYSTEM 720
       Case 1:20-cv-04742-AKH Document 1-2 Filed 06/19/20 Page 8 of 32
EXHIBIT B
U.S. Patent          Aug. 7, 2007             Sheet 7 Of 15                 US 7.254.266 B2



                                  800                                        Figure 8

                      CAPTURE OR LOAD
                        IMAGE DATA                      USERSELECTS PRE
                                                        EXISTINGPXEL, ZOO




                                                       COMPUTEPOSTERIOR
        PXE                                           PXECASS PROBABY
   CLASSIFICATION                                       DISTRIBUTION FOR
       se                                                     EACHPXE.
                                   PXEZOO
                                   DATABASE

                                                        SORTPXELS INTO
                                                         PXEL CLASSES




                                                      PARTIORAGE PXES
                                                      NOBLOBS BASED ON
                                                         PXEL CLASS




       ENITY                                                  MPUTE BOE
   CLASSIFICATION
      STAGEB
                                                         course


                       ENTTYZOO
                       DATABASE                        USE BAYES THEOREM
                                                       O ASSIGNEACH BOB'
                                                       TO AN ENTITY CASS




                                                        OUTPUCLASSIFIED
                                                              AAGE
     Case 1:20-cv-04742-AKH Document 1-2 Filed 06/19/20 Page 9 of 32
EXHIBIT B
U.S. Patent                  Aug. 7, 2007              Sheet 8 of 15                   US 7.254.266 B2
                     900                                           910                 Figure 9
             CAPTURE OR                USERSELECS                      PRESENUSER WITH
              OAO MAGE                 SAMPLES FROM                     CASSIFIEDMAGE
                                      EACPXEL CLASS

                                                                        EFCORRECT, THEN
                                     CONDITIONALPXE
                                    CLASS DISTRIBUTIONS
                  PXEZOO              ARECOPUTED
                  DATABASE

                                                                             USERNDICATES
                                       COMPUTEPOSTERIOR                      CORRECT
                                     PXEL CLASS PROBABILITY              CLASSIFICATION ON
                                      DSRIBUTION FOREACH               SUBSET OF MISCASSED
                                             PXE                               PXES



                                     SORTPIXELS INTO                          MODIFY
                                    MOST LIKELYPXEL                    CONDITIONAL PDXE
                                         CLASS                           DSRBUTIONS


      PXEZOO A
                                                                       918
                                                                                  STORE PXE
                                                                                   ZOODATA
      ENTYZOO B

      920
                                              COMPUTE"BLOB"
        PARTONMAGE PXES NO                      MEASURES
         "BLOBS BASED ON PIXEL                                          PRESENTUSER WH
                CLASS                                                    CLASSIFIEDMAGE

                                         PRESENT BLOBS TOUSER
                                             FOR USER-BASEO
                                             CASSIFICATION               F CORRECT, THEN
                              924
                                          FOREACHENTITY CLASS,
                                             USER DENFES
              ENTTYZOO                       REPRESENTAWE
               DATABASE                        EXAMPLES
                                                                         USERNDICATES
                                                                             CORRECT
            919                                                         CLASSIFICATION ON
                                         COMPUTE PROVISIONAL                SUBSE OF
                                        ENTITY CASS DEFENTIONS          MISCLASSED BOBS
                                          BASED ONEXAMPLES
                             928


                                           USEBAYES THEOREM
                                          TO ASSIGNEACH BOB
                                           TO ANENTY CLASS




                                                                                 STORE ENTYZOO
     Case 1:20-cv-04742-AKH Document 1-2 Filed 06/19/20 Page 10 of 32
EXHIBIT B
U.S. Patent                        Sheet 9 Of 15        US 7.254.266 B2




       Opa n51–




                                        8.10!


                                                CDK,O
     Case 1:20-cv-04742-AKH Document 1-2 Filed 06/19/20 Page 11 of 32
EXHIBIT B
U.S. Patent                            Aug. 7, 2007              Sheet 10 of 15         US 7.254.266 B2




                                                                                            Figure 11
                                           WSER INPUT     . .,
                                              1106




        RAWAAGE                                                   CLASSIFICATION
        DATABASE                                                  OF COLOR CLASS
                                                                       1108        e
              *    : A       a
                  ra
                   ra.           3-3
                                                                     ESSt.
                                                                                            4.    s
        DATABASE
           (E.G.         w
     NEUROPATHOLOGY                                                                              ADO.N.A
        DATABASE)                                                                       l        MODLES
                                              PROF                                                ENGINES
                                          PROBABILITIES
                                                             s
                                                           s

        DATABASE
           12

    (EG, ECCENTRICITY,                                       MAGE
     EXURE, RADIUS),                                     PROCESSING
          ETC,                                           APPLICATION




                                                     CLASSIFIEDMAGS
                                                                 if OFSPATALY
                                                                       ENTITIESIN
                                                          110                                CONNECTED
                                                          sees
                                                        igSSSEE3    CONNECTEP
                                                                   SUBSETS  (e.g.,               SUBSET     s
                                                                                            CLASSIFICAON
                                                                               BLOBS)
     Case 1:20-cv-04742-AKH Document 1-2 Filed 06/19/20 Page 12 of 32
EXHIBIT B
U.S. Patent         Aug. 7, 2007   Sheet 11 of 15       US 7.254.266 B2




                    Figure 12 Original image




                                                          1300




            Figure 13 Reconstructed outline (k = 10)
     Case 1:20-cv-04742-AKH Document 1-2 Filed 06/19/20 Page 13 of 32
EXHIBIT B
U.S. Patent         Aug. 7, 2007   Sheet 12 of 15       US 7.254.266 B2




                                                             1400




            Figure 14 Reconstructed outline (K= 20)




                                                             500




            Figure 15 Reconstructed outline (k = 30)
     Case 1:20-cv-04742-AKH Document 1-2 Filed 06/19/20 Page 14 of 32
EXHIBIT B
U.S. Patent         Aug. 7, 2007   Sheet 13 of 15       US 7.254.266 B2




                                                      CO




   Figure 16 Thresholded image of a single plaque sample




                -
    Figure 17 Relative Fourier descriptors of Figure 16
     Case 1:20-cv-04742-AKH Document 1-2 Filed 06/19/20 Page 15 of 32
EXHIBIT B
U.S. Patent         Aug. 7, 2007   Sheet 14 of 15       US 7.254.266 B2




                                                           3OO




    Figure 18 Thresholded image of a double plaque sample




        'l-
      Figure 19 Relative Fourier descriptors of Figure 18
     Case 1:20-cv-04742-AKH Document 1-2 Filed 06/19/20 Page 16 of 32
EXHIBIT B
U.S. Patent         Aug. 7, 2007   Sheet 15 Of 15       US 7.254.266 B2




                                                     2OOO




  Figure 20 Thresholded image of a triple plaque sample




        ". .                                             .
   Figure 21 Relative Fourier descriptors of Figure 20
         Case 1:20-cv-04742-AKH Document 1-2 Filed 06/19/20 Page 17 of 32
EXHIBIT B
                                                    US 7,254,266 B2
                              1.                                                                      2
       METHOD AND APPARATUS FOR                                        fibers within a cross section of a structural support but be
    GENERATING SPECIAL-PURPOSE IMAGE                                   prevented from doing so due to the large number of carbon
          ANALYSIS ALGORTHMS                                           fibers in the structural support.
                                                                          Current systems do not have a mechanism for incorpo
  This application is a divisional of U.S. Utility patent         5    rating the expertise of people skilled at identifying a certain
application Ser. No. 10/134,157, filed Apr. 25, 2002, entitled         entity type. As a result, there is a need for an image
 METHOD AND APPARATUS FOR GENERATING SPE                               classification system that can incorporate Such expertise and
CIAL-PURPOSE IMAGE ANALYSIS ALGORITHMS                                 give others the opportunity to benefit from it. For instance,
now U.S. Pat. No. 7,088,854 which claims benefit from U.S.             while a histologist may have the patience to count a few
Provisional Patent Application Ser. No. 60/286,897, filed         10   given entities, he or she will usually do so only to a limited
Apr. 25, 2001, entitled “METHOD AND APPARATUS FOR                      degree due to time and cost. Thus the scientific field has been
PERFORMING THE EXPERT QUANITIFICATION OF                               dominated by illustrating findings with a few select captured
IMAGE DATA', the specifications of which are both hereby               images resulting in overly qualitative conclusions. When
incorporated herein by reference.                                      image classification is utilized to Support a particular find
                                                                  15   ing, it is typically done so in areas where the fields are not
               FIELD OF THE INVENTION                                  particularly crowded or where the entities of interest in an
                                                                       image are rarely represented. Counting the number of enti
    This invention relates to the field of computer software or        ties in a crowded image has been impractical. Similarly the
hardware. More specifically, the invention relates to a                counting of entities requiring searching over many fields is
method and apparatus for generating special-purpose image              impractical. There is another key issue however in terms of
analysis algorithms based on the expert classification of              consistency of entity assignment among viewers, whether
image data.                                                            they be inexperienced or professional. Entities often have
    Portions of the disclosure of this patent document contain         different features and diverse forms despite the fact they
material that is Subject to copyright protection. The copy             belong to the same entity class. In many cases even the
right owner has no objection to the facsimile reproduction        25   professional has their own distinct classification criteria that
by anyone of the patent document or the patent disclosure as           are not clearly defined, giving rise to inconsistent results
it appears in the Patent and Trademark Office file or records,         across studies. The labor, monotony, and expertise required
but otherwise reserves all copyrights whatsoever.                      for the task often precludes investigation into avenues that
                                                                       may have significant merit, but that are exceedingly difficult
                      BACKGROUND                                  30   to perform.
                                                                          Due to the problems associated with quantifying image
   The ability to differentiate between a series of one or more        data, there is a need for an improved technology that aids the
objects comes naturally to human beings. A 5-year old with             process of obtaining quantitative data from images such as
a set of building blocks can separate the blocks according to          Scientific samples. Such a technology has the potential to
size, color, texture, and many other discernible characteris      35   provide Scientists and other users with important insights
tics. Most children can even add more categories to the                into the progression of many different diseases as well as the
classification scheme as new qualities appear. For example,            identification of distinguishing features among diseases.
as the building blocks age, the surface of the building blocks         Likewise, chemists or materials scientists may discover new
may fade. If new blocks are introduced to the child, the child         processes or improve compounds when aided in the classi
can easily tell the difference between the new blocks and the     40   fication and quantification of their unique images.
old blocks. Current computer systems, however, find such                  Some examples of current image quantification tech
tasks enormously difficult. Existing systems for classifying           niques and the problems associated with these techniques
objects contained within an image are inherently limited and           will now be discussed so as to provide the reader with an
cannot, for example, effectively identify how many objects             understanding of the need for an improved solution. Image
of a particular type exist in an image. The limitations of        45   Pro Plus, a software package for processing biological
existing technologies become increasingly evident when                 images, nicely exemplifies the standard approach to classi
complex images are to be processed. For example, when the              fication. Image Pro PlusTM, is an example of a current system
characteristics that distinguish one entity from another are           that provides a mechanism for counting, measuring, and/or
Subtle and vary from entity to entity, existing computer               classifying entities in digital images. Image Pro Plus pro
systems become unable to accurately classify entities in an       50   vides the user with several methods for classifying pixels in
image as belonging to a certain type.                                  terms of their colors. Image Pro Plus provides a mechanism
   There are many uses for an improved system that can                 for classifying entities in an image based on their morphol
reliably quantify entities across multiple sets of image data          ogy, but the system is difficult to use and does not “learn'
For instance, Scientists, laboratory technicians, doctors, and         how to improve its analytical skill over time. To classify the
other professionals have a need for a technology that enables     55   pixels in an image, the Image Pro Plus user must first interact
the extraction of quantitative information from an image.              with the application to define different pixel classes. For
Accurately counting the number of entities in an image                 example, in the “color cube based dialog Image Pro Plus
requires that the person performing the count understand the           divides the set of possible pixel colors into a cube, where a
various forms and nuances associated with the types of                 color corresponds to a point (r, g, b) in the cube with red,
entity being counted. A pathologist may be able to look at a      60   green and blue intensities r, g and b. The user defines as
particular red blood cell sample and approximate how many              many distinct pixel classes as he/she wishes. For each class,
red blood cells are in that sample. A research biologist may           the user uses an eyedropper tool to select the colors he/she
need to quantify the number of entities present in a histo             wants to include in the class. When all classes have been
logical brain section for purposes of an experiment, but be            defined. Image Pro Plus displays an image in which pixels
prevented from doing so by the lack of time or expertise          65   are partitioned into the appropriate pixel classes. If a given
required to manually perform Such an analysis. Similarly, a            color has been included in two different classes, pixels of
materials scientist may want to count the number of carbon             that color get assigned to whichever class was defined first.
          Case 1:20-cv-04742-AKH Document 1-2 Filed 06/19/20 Page 18 of 32
EXHIBIT B
                                                     US 7,254,266 B2
                               3                                                                      4
   What Image Pro Plus and other current systems lack is the            should note that the invention that will now be discussed
ability to embody the knowledge of the trained histologist              herein is not limited to the realm of biological images alone.
within a general tool that can be used to automate the                  The system provides a mechanism for identifying any type
classification of pixels and/or entities across a broad range of        of entity across any set of image data.
images. The importance of Such a general tool lies in its          5       Obtaining quantitative data from histological sections in
potential to standardize the classification of histological             the study of dementias such as Alzheimer's Disease is
structures across an entire biomedical field or Subfield (e.g.,         crucial in understanding disease progression. However, due
the subfield focusing on Alzheimer's Disease). In addition,             to the tedium of the manual counting task, systematic,
these same issues also hinder classification of image data in           large-scale counts are rarely obtained. If a tissue sample
other scientific disciplines as well (e.g. materials Science,      10   taken from a patient having Alzheimer's disease is evalu
chemistry, etc. . . . ).                                                ated, the system can identify tangles stained with reagents
   Thus, there is a need for a system that improves upon the            directed against tau as well as plaques stained for Beta
existing methodologies and systems for classifying image                Amyloid. Once these entities are identified, the system may
data Such an improved system will now be described in                   count the number of tangles and plaques that are present in
detail.                                                            15   the image. Presently, the pathological diagnosis of Alzhe
                                                                        imer's disease is based primarily on the presence or absence
            SUMMARY OF THE INVENTION                                    of plaques and tangles, but not on their absolute numbers
                                                                        because of the difficulties inherent in the quantification of
   An embodiment of the present invention comprises a                   these lesions and because of time constraints. A reproducible
method and apparatus for generating special-purpose image               method of quantifying plaques and tangles across labs would
analysis algorithms based on the expert classification of               allow more stringent classification standards. The problem
image data. One embodiment of the invention provides a                  of identifying cells in histological preparations has a long
process and related apparatus for obtaining quantitative data           history in computer image processing. However, most
about a 2-dimensional, 3-dimensional image, or other                    researches have been focused on distinguishing cells from
dimensional image. For example, the invention is capable of        25   non-cells. Thus, there is a specific need in addition to the
classifying and counting the various different types of enti            generalized need described above to have a program that can
ties an image contains. Each entity comprises an object,                perform image processing in a way that can aid Alzheimer's
structure, or some other type of identifiable portion of the            research and/or any other scientific investigation that can
image having definable characteristics (e.g., texture, shape,           utilize images.
color, etc. . . . ). The entities located within an image may      30
have a different shape, color, texture, or other definable                        DESCRIPTION OF THE DRAWINGS
characteristic, but still belong to the same classification. In
other instances, entities comprising a similar color, and                 FIG. 1 is a block diagram that illustrates the classification
texture may be classified as one type while entities com                of a plurality of different entities with an image.
prising a different color, and texture may be classified as        35     FIG. 2 illustrates a high-level view of the process used to
another type. An image may contain multiple entities, and               evaluate image data to generate an algorithm based on
each entity may belong to a different class. Thus, the system           feedback from a user that is capable of deriving quantitative
embodying the invention may quantify image data according               information about entities within the image.
to a set of changing criteria and derive one or more classi               FIG. 3 illustrates a high-level view of the additional
fications for the entities in the image. Once the image data       40   process step utilized during evaluation of image data in
is classified, the total number of each class of entity in the          accordance with one embodiment of the invention.
image may be calculated and presented to the user. Put                    FIG. 4 illustrates a high-level view of the additional
simply, the invention provides a way for a computer to                  process step utilized during evaluation of image data in
determine what kinds of entities are in an image and                    accordance with one embodiment of the invention.
optionally count the total number of each class of entities        45
                                                                          FIG. 5 illustrates a high-level view of the methodology for
that can be visually identified in the image. In one embodi             processing image data using a neural network engine in
ment of the invention, the system is trained to perform Such            accordance with one embodiment of the invention.
analysis by a user skilled at the identification of a particular          FIG. 6 illustrates the process of selecting and initiating a
object and/or entity. Once the system has been trained to               user mode in accordance with one embodiment of the
master the classification process, the expertise gained during     50
                                                                        invention.
that training can be saved for Subsequent usage by the same               FIG. 7 comprises a block diagram illustrating the various
or a different user.
                                                                        user modes in accordance with an embodiment of the
   Some examples of the type of entity embodiments the                  invention.
invention may be configured to recognize include biological
entities contained within histological sections, or physical       55     FIG. 8 illustrates the processing steps performed when the
entities in a material sample. Such biological entities may             system is in automated user mode in accordance with one
                                                                        embodiment of the invention.
comprise any type of generalized cellular or non-cellular
structure and the invention provides a mechanism for iden                 FIG. 9 illustrates the processes associated with the inde
tifying and classifying different types of biological entities          pendent user mode in accordance with one embodiment of
in a tissue section. For instance, the invention can evaluate      60   the invention.
stained tissue sections prepared by immunocytochemical                    FIG. 10 illustrates a general hardware environment that
and related techniques and determine what types of entities             may be utilized to implement an embodiment of the inven
are contained in the tissue section and how many of those               tion.
entities are present. Thus, a neuropathologist may utilize                FIG. 11 illustrates the components incorporated within the
embodiments of the invention to classify and count the             65   system in accordance with one embodiment of the invention.
number of histological entities present in a digitized repre              FIG. 12 illustrates an original image to be processed in
sentation of a biological tissue section. However, the reader           accordance with one embodiment of the invention.
         Case 1:20-cv-04742-AKH Document 1-2 Filed 06/19/20 Page 19 of 32
EXHIBIT B
                                                     US 7,254,266 B2
                             5                                                                          6
  FIG. 13 illustrates a reconstructed outline of the original           used to produce many different product algorithms, which
image in accordance with one embodiment of the invention.               may be used to classify image data according to different
  FIG. 14 illustrates a reconstructed outline of the original           criteria. Once the image data is classified using a particular
image in accordance with one embodiment of the invention.               product algorithm generated using an embodiment of the
  FIG. 15 illustrates a reconstructed outline of the original           invention, the total number of entities in the image may be
image in accordance with one embodiment of the invention.               calculated and presented to the user. Put simply, the inven
  FIG. 16 illustrates a threshold image of a single entity              tion provides a way for a user to generate a product
example in accordance with one embodiment of the inven                  algorithm that can be used to determine what kinds of
tion.                                                                   entities are in an image and count the total number of entities
   FIG. 17 illustrates the relative Fourier descriptors of the     10   that can be visually identified in the image.
example single entity (e.g., plaques).                                     In one embodiment of the invention the system utilizes of
   FIG. 18 illustrates a threshold image a double entity (e.g.,         a set of evolving algorithms (e.g., Bayes' Theorem, a neural
biological entity Such as plaques) in accordance with one               network, or any other image classification algorithm) to
embodiment of the invention.                                            evaluate image data. The system may utilize any one of the
  FIG. 19 illustrates the relative Fourier descriptors of the      15   evolving algorithms to evaluate different features of the
example double entity in accordance with one embodiment                 image and may execute multiple iterations of each algo
of the invention.                                                       rithm. For instance, the user interacts with the system to
   FIG. 20 illustrates a threshold image a triple entity (e.g.,         generate a product algorithm comprising two processing
biological entity Such as plaques) in accordance with one               stages. A first stage of processing, for example, may classify
embodiment of the invention.                                            image databased on color and/or texture, and a second stage
  FIG. 21 illustrates the relative Fourier descriptors of the           of processing may then evaluate parts of the image based on
example triple entity in accordance with one embodiment of              shape. The use of the invention to evolve a product algo
the invention.                                                          rithm may require one or more iterations in which the system
                                                                        uses input from the user to refine its model of (i) the different
                 DETAILED DESCRIPTION                              25   classes of material composing entities in the image, and (ii)
                                                                        the different classes of entities occurring in the image. User
   A method and apparatus for generating special-purpose                input during the evaluation can modify the evolving product
image analysis algorithms based on the expert quantification            algorithm. For example, user input may be used by the
of image data is described. In the following description                system to change the parameters defining a certain class of
numerous specific details are set forth in order to provide a      30   entities thereby enabling the mechanism to evolve. Once an
more thorough understanding of the present invention. It                acceptable scheme has evolved (e.g., the probabilities and/or
will be apparent, however, to one skilled in the art, that              neural network analysis consistently classifies different enti
embodiments of the present invention may be practiced                   ties correctly), the evolving algorithm may be locked in
without these specific details. In other instances, well-known          place to yield a first product algorithm. Then a daughter
features have not been described in detail so as not to            35   algorithm allowed to further evolve. Once an evolving
obscure the invention.                                                  algorithm is locked in place it may be referred to as a product
   The invention may be implemented in a hardware device                algorithm that can be stored for Subsequent usage by the
and/or Software form and may, for example, comprise com                 same or a different user and applied to additional image sets
puter readable program code tangibly embodied in a com                  for purposes of analysis.
puter readable medium such as a processor, or memory               40      Some examples of the type of entities product algorithms
coupled to the processor. In other instances, the invention             configured in accordance with embodiments of the invention
executes in memory Such as a hard disk, floppy disk, and/or             may be trained to recognize include biological entities
or any other form of memory capable of storing computer                 contained within histological sections. Such biological enti
readable program code. An embodiment of the invention                   ties may include any type of generalized cellular or noncel
contemplates the use of multiple computers to process image        45   lular structure, and the invention provides a mechanism for
data and the invention may store or capture data image data             producing product algorithms capable of identifying and
in multiple locations accessible via a network.                         classifying different types of biological entities in a tissue
                                                                        section according to various different criteria. For instance,
System Overview:                                                        the invention can be used to generate one or more product
   One embodiment of the invention provides a process and          50   algorithms to evaluate stained tissue sections prepared by
related apparatus for obtaining quantitative data about a               immunocytochemical and related techniques and determine
2-dimensional, 3-dimensional image, or other dimensional                what types of entities are contained in the tissue section and
image. For example, the invention can be used to produce a              how many of those entities are present. Thus, a neuro
product algorithm capable of classifying and counting the               pathologist may utilize embodiments of the invention to
numbers of different types of entities an image contains in        55   generate product algorithms to classify and count the num
accordance with the judgment of the user. Each entity may               ber of histological entities present in any digitized repre
comprise an object, structure, or some other type of identi             sentation of a biological tissue section. For instance, if a
fiable portion of the image having definable characteristics            tissue sample taken from a patient having Alzheimer's
(e.g., a texture, shape, size, color, density, etc. . . . ). The        disease is evaluated, the system can be used to generate a
entities located within an image may have a different shape,       60   product algorithm to identify tangles stained with reagents
color, texture, or other definable characteristic, but still            against tau as well as plaques stained for Beta-Amyloid.
belong to the same classification. In other instances, entities         Once these entities are identified, the system may count the
comprising a similar color, and texture may be classified as            number of tangles and plaques that are present in the image.
one type while entities comprising a different color, and                  It is important to note that the illustrations provided here
texture may be classified as another type. An image may            65   are for exemplary purposes and the process utilized to
contain multiple entities, and each entity may belong to a              quantify image data also has applications in arenas other
different class. The system embodying the invention may be              than the identification of biological entities. The invention is
          Case 1:20-cv-04742-AKH Document 1-2 Filed 06/19/20 Page 20 of 32
EXHIBIT B
                                                        US 7,254,266 B2
                                7                                                                         8
not limited solely to the quantification of histological digital image or representation of an image. Most conven
samples and is intended to have applications for analyzing tional video capture cards that provide a resolution of
other types of images. Thus, users may also utilize the 640x480 or greater provide a sufficient basis for analysis.
process described herein to generate product algorithms to However, the system may be adapted to utilize image data
evaluate any type of digitized image and classify any of the 5 of any resolution. True-color (24-bit) is used in one embodi
entities in that image that have definable characteristics. ment of the invention, since this provides a significant range
These characteristics may change over time as the system of colors to evaluate. The invention is not limited, however,
and the user learns more about the structures being analyzed. to the use of true-color and can process many different types
Example Image Classification:                                       of image data (e.g., black and white, grayscale, or color of
                                                                 10 arbitrary spectral dimension and of any bit depth).
   FIG. 1 is a block diagram that illustrates the classification       Once the image acquisition device captures the image
of a plurality of different entities with an image. Referring data,
now to FIG. 1 for example, a representation of an image 100 wherethe         it
                                                                                  captured image data is provided to the system
                                                                                 is  stored in memory or otherwise held for subse
comprising a group of entities 101-107 is shown. Embodi quent processing.                    Any computer readable medium capable
ments of the invention provide a mechanism for producing 15 of
a product algorithm to classify and identify the entities captured image data.analog
                                                                        storing   digital   or
                                                                                                  In
                                                                                                        data may be adapted to hold the
                                                                                                      one  embodiment of the invention
contained within the image. The mechanism embodying each chromatic data point represents                            a pixel or some other
aspects of the invention may take the form of computer Subset of the image data having an associated                            color value
Software, and the process or methodology captured for (e.g., RGB, CMYK, PMS, PantoneTM, or any other
performing such classification can be utilized by multiple color space). Each pixel may be a single dot or a definable             series of
instances of such computer software. Each entity 101-107 interconnected                  dots  (e.g., NTSC,   PAL,   etc.). The  image  may
represents a portion of a digitized image that has one or more have millions of different chromatic data points. However,
definable characteristics. Entity 101 may represent a cellular one or more of the chromatic data points may have an
or non-cellular entity, a tangible object, a person, thing, or a identical
representation of a tangible object (e.g., a radar image of a 25 may haveortwo       similar range of values. For instance, the image
                                                                                         pixels that contain the same or similar RGB
particular airplane), person, or thing. Entity 101, has at least values. Each image            contains one or more entities comprised
one characteristic and may, for example, be associated with of a plurality of chromatic                data points. The entities are visual
the characteristics A, B, and C. Entity 102 may be associated representations of structures,              objects, or other portions of the
with the characteristics D, E, and F. Entity 103 may be image having definable characteristic
associated with the characteristics G, H, and I. Entity 104 30 via the process of image quantificationthatdescribed       may be identified
                                                                                                                                   herein.
may have a set of characteristics similar to entity 103.               Once the image is acquired the system begins to evaluate
Entities 105 and 107 are associated with characteristics
similar to those associated with entity 102. Entity 106 is the      be
                                                                         image data to determine what portions of the image can
                                                                        classified    as certain entities. The initial evaluation may or
associated with characteristics J, K, and L. In one embodi          may not involve user input (e.g., step 201). However, if user
ment of the invention, structures that have similar charac 35 input
teristics are placed into the same class. Thus, entities 103 processis of       provided the system utilizes such input to aid the
                                                                                    entity identification. In one embodiment of the
and 104 may belong to class 1 and entities 102, 107, and invention, the
105, for example, may be assigned to class 2. Since entities of the pluralitysystem       of
                                                                                                  provides an initial guess as to which
                                                                                             chromatic    data points comprise an entity
101 and 106 each have different characteristics, they are (e.g., step 202). There are multiple
each assigned to their own class. Once the entities in an 40 identification process of step 202 mechanisms                     by which the
image are classified, the process utilized to make Such a the system may analyze the image to determine theexample,
                                                                                                                may   occur.  For
determination may be stored in the form of a product of pixels that fall within a color range (e.g., tolerancenumber                  level).
algorithm (e.g., an instance of the evolving algorithm) and The tolerance or threshold that is utilized can be determined
the system may use that algorithm to count the number of by the user or by the system. Embodiments of the invention
entities in each class.
   Overlapping entities (e.g., 103 and 104) are counted in allow            the user to select an area of the image that contains an
                                                                 45

accordance with one embodiment of the invention as sepa referredtotobeascounted
                                                                    entity
                                                                                       a sample
                                                                                                or classified. The selected area can be
                                                                                                  set of chromatic data points. The user
rate structures. Class 1, for example, has a count 120 of two may, for example, select                a single chromatic data point or a
entities and class 2 has a count 121 of three entities. The
                                                                    set  of chromatic      data  points
remaining classes each have one entity. Thus, class 3 has a 50 of entities targeted for classification.  that comprises the entity or set
count 122 of one entity and class 4 has a count 123 of one lyzes the sample set of chromatic dataThe                      system then ana
entity. Once the entities are classified by an embodiment of the user and uses the results of the analysis asidentified
                                                                                                                      points
                                                                                                                                 a basis
                                                                                                                                          by
                                                                                                                                          for
the invention, a total count of the number of each type of identifying which parts of the image may contain an entity.
entity can be performed. The process for making Such entity            In other instances the user may identify which portions of
classifications will now be discussed in more detail.
                                                                 55 the image are background. The system then uses that iden
High-Level Process Flow:                                            tification to approximate which chromatic data points are
   FIG. 2 illustrates a high-level view of the process used to background and which may be entities. The system may also
evaluate image data to generate an algorithm based on be configured to guess which parts of the image are back
feedback from a user that is capable of deriving quantitative ground and which parts of the image are not by using data
information about entities within the image. The process 60 gathered during analysis of other images identified as con
initiates when the system embodying the invention obtains taining similar entities.
an image having a number of chromatic data points (e.g.,               If the system was previously utilized to evaluate similar
step 200). For instance, the system may capture a picture images, the system may be configured to utilize the infor
using a mechanism Such as a digital camera, video camera,           mation gathered during the previous analysis and utilize that
or scanning device. The invention contemplates the use of 65 information for initially approximating which portions of the
many different types of image acquisition devices and can be image contain entities. In accordance with one embodiment
adapted to interface with any device capable of obtaining a of the invention identifying which of said plurality of
         Case 1:20-cv-04742-AKH Document 1-2 Filed 06/19/20 Page 21 of 32
EXHIBIT B
                                                     US 7,254,266 B2
                                                                                                        10
chromatic data points comprises an entity (e.g., step 202)              blobs of different types. However, the invention contem
may also entail obtaining a probability that some or all of the         plates relaxing these restrictions in several ways. First, blobs
chromatic data points that make up the image belong to one              may be allowed to comprise not only maximal spatially
or more pixel classes (see e.g., FIG. 3 step 300). For                  connected Subsets of pixels from the same class, but maxi
instance, the system may determine which parts of the image             mal Subsets of pixels from the same pixel class Such that
falls within a certain range or distribution of color values            every pixel in the blob is within a specified distance of some
collectively referred to as a pixel class. Each image contains          other pixel in the blob. Second, the invention contemplates
multiple pixel classes and the pixel classes may contain                allowing entities to consist of collections of several blobs
overlapping values. A first pixel class defined as comprising           from one or more pixel classes (rather than requiring every
the color values 0,0.0 through 155, 23, 34 may overlap with        10   entity to consist of a single blob). The grouping of chromatic
a second pixel class when the second pixel class contains               data points may involve obtaining a probability that the
values that fall within the range defined by the first pixel            spatially connected Subset is associated with a particular
class. The user may define the composition of the pixel class           entity, and groupings may then be utilized to aid the system
by selecting one or more chromatic data points from the                 in assigning each of the chromatic data points to an entity.
image. Alternatively, in one embodiment of the invention,          15      In the use of the invention to evolve a product algorithm,
pixel classes are defined by density functions that assign              the results of the initial approximation or a Subsequent
non-Zero values to all chromaticities. Thus, each pixel class           approximation can be presented to the user for verification
may include all possible chromaticities. However, a given               (See e.g., step 204 of FIG. 2) via any type of user interface.
pixel-measure vector may have higher probabilities in some              In one embodiment of the invention a verification message
pixel classes than in others.                                           is displayed to the user for purpose of obtaining input from
   The probability may be based in whole or in part on the              the user that reflects the user's judgment about the accuracy
identification made by the user and/or a previous analysis of           of a classification. The verification message is transmitted to
an image identified as a certain type (e.g., a tissue section           the user via any viable data path and may be sent to users in
likely to contain cancer cells stained in a certain manner).            remote locations via an interconnection fabric Such as a
Such probabilities may be referred to as prior probabilities,      25   computer network. Upon receipt of the verification message,
but can also contain additional measures for evaluating the             the user makes a judgment about the correctness of the
image. Once various portions of the image are associated                classification. For instance, the user may acknowledge the
with one or more pixel classes (e.g., based on the RGB value            correctness of the identification or indicate that a portion of
of the sampled chromatic data point), the chromatic data                the image the system identified as a certain type of entity is
points may be assigned to a certain pixel class based on the       30   an entity of a different type. The data collected from the user
probability the data point belongs to that class (e.g., step            during this process is stored and utilized in accordance with
302). This initial approximation may be performed with or               one embodiment of the invention for subsequent analysis of
without user input. However, in one embodiment of the                   the image. Over time the system learns from obtaining
invention a user provides the system with information that              feedback from the user and thus the ability of the system to
can be used to help derive prior probabilities. The user may,      35   properly identify, classify, and count the number of entities
for example, provide information based on the user's own                in the image improves.
experience that aids the system in determining the probabil                For instance, at Step 204, the system may present the
ity a pixel will belong to a certain class. As mentioned                initial identification to the user for feedback as to the
above, user input is not required and the system may assume             classifications made and use that feedback as input to
at the outset that all classes (including background) are          40   another iteration of the entity identification step 202 illus
equally probable. Then after a few images have been clas                trated in FIG. 2. The system may execute multiple iterations
sified (and ratified by the user e.g., at step 204), the system         of this loop until the user indicates a desire to lock the
is able to obtain an understanding about a cross-section of             evolving algorithm used to identify the entities in place and
the image population that may be used to estimate prior                 thereby commit an instance of the algorithm to memory (see
probabilities more accurately. The understanding is incor          45   e.g., step 205). When an evolving algorithm is locked that
porated into the analysis performed by the system using the             algorithm can now be referred to as a product algorithm (or
evolving algorithm and can be saved for later usage as a                an instance of an evolving algorithm) and can be applied to
product algorithm. The systems ability to classify entities             different images or set of images by different users than the
improves over time as the number of classified images held              user responsible for training the algorithm (see e.g., step
in an entity Zoo increases (see e.g., FIG. 9; elements 920         50   206). However, the reader should note that the product
936). The entity Zoo is discussed in further detail below.              algorithm essentially a saved instance of the evolving algo
   Embodiments of the invention may be configured to                    rithm and that like the evolving algorithm it may also be
perform varying iterations of analysis (e.g., using the same            permitted to evolve. In some instances, such evolution may
or various other methodologies or algorithms for evaluating             not be desirable. This is particularly the case when an expert
the image data). The various types of analysis may be              55   at a particular type of image classification was involved in
performed at the entity identification phase of the process             training the product algorithm and the ultimate user of the
and each iteration of analysis is designed to further refine the        product algorithm is a novice at identifying such classifica
evolving algorithms ability to classify image data.                     tions.
   In one embodiment of the invention, the system initiates                The system may store any of the data collected during the
an iteration of analysis where it groups the chromatic data        60   image analysis and use that data to aid Subsequent analysis.
points into maximal spatially connected Subsets whose                   Image data, user data, Verification data, probability data, and
points are in the same pixel class (see e.g., FIG. 4 step 400).         any other information collected during evaluation of the
In one embodiment of the invention, such maximal spatially              image can be stored in a data repository and later utilized.
connected Subsets of chromatic data points may also be                  Previous results obtained from the data repository can be
referred to as blobs, and the grouping of chromatic data           65   used to determine probabilities. Such stored data is referred
points into blobs is referred to as blob partitioning. In this          to in one embodiment as the product algorithm, although
embodiment of the invention, entities are required to be                generally speaking the evolving algorithm may also utilize
         Case 1:20-cv-04742-AKH Document 1-2 Filed 06/19/20 Page 22 of 32
EXHIBIT B
                                                     US 7,254,266 B2
                              11                                                                       12
the stored data in any manner deemed helpful to the image               tially connected Subset is traversed counterclockwise and an
analysis. Both the evolving algorithm and the product algo              N-point boundary of it is extracted. Then, a discrete Fourier
rithm are capable of using the learned ability to classify a            transform algorithm is applied to the N-point boundary to
particular type of entity to generate a result that comprises           calculate pairs of harmonic amplitudes, Z and Z, for n=1.
an approximation of the total number of entities in the image           2. . . . .N. typically focuses only on Z and Z for n=1.
(e.g., step 207).                                                       2,..., 10. Each of these 20 harmonic amplitudes is divided
Neural Network Overview:
                                                                        by the largest amplitude of these 20 amplitudes to yield a
                                                                        relative harmonic amplitude.
   Embodiments of the invention may be configured to
additionally process the acquired image data using a neural        10
network engine. FIG. 5 illustrates a high-level view of the
methodology for processing image data using a neural                          |z|=    , where M = maxa   k = -1, -2, ... , 10.
network engine in accordance with one embodiment of the
invention. The neural network engine comprises a neural
network and may optionally contain preprocessing function          15
                                                                           Specifically, in one embodiment of the invention, the
ality capable of preparing data for processing by the neural            relative amplitudes of the low-order 20 Fourier shape
network engine. The preprocessing functionality may be                  descriptors of the boundary of the spatially connected subset
contained within the neural network engine or part of                   are computed. These 20 values may be referred to as
another module that interfaces with the neural network                  harmonic amplitudes. These 20 harmonic amplitudes are
engine.                                                                 submitted as input to the neural network, which uses them
   For example, the system may obtain an image having                   to classify the connected Subset as a specific type of entity.
many different chromatic data points (e.g., step 500), iden             The reader should note, however, that more or less than 20
tify which of the chromatic data points comprise an entity              harmonic amplitudes may be utilized and that the ultimate
(e.g., step 502 which may occurs via user input or automati             number utilized depends upon the size and complexity of the
cally by the system via a classification algorithm), group the     25
                                                                        image begin analyzed. Some embodiments of the invention
chromatic data points into one or more spatially connected              may utilize other shape descriptors to define boundaries.
Subsets (e.g., step 504 which may group portions of the                 Thus, the invention is not limited to the use of low-order
image together that fall with a certain color distribution), and        Fourier shape descriptors, but can use any shape descriptor
determine a plurality of characteristics about each of the              capable of defining boundaries.
spatially connected Subsets (e.g., step 506). These charac         30      Submit relative harmonic amplitudes to the neural net
teristics may then be passed to a classification engine for             work (e.g., at step 518). More specifically, for example, each
processing (e.g., step 508). The classification engine utilizes         blob (e.g., spatially connected Subset) generates a corre
the characteristics of the spatially connected Subsets to               sponding vector of 20 relative harmonic amplitudes. These
classify each of the spatially connected Subsets into a                 20 relative harmonic amplitudes can be provided to the
classification (e.g., step 510). Some spatially connected          35   neural network as input at step 518. The neural network,
Subsets are assigned to a first class identifying the entity as         configured in accordance with one embodiment of the
a certain type and other spatially connected Subsets may be             invention is trained to classify the spatially connected Sub
assigned to a second class. In one embodiment of the                    sets using shape information provided by the set of relative
invention the classification engine utilizes Bayes' Theorem             harmonic amplitudes (e.g., step 520). The results of the
as the basis for determining the appropriate classifications.      40   classification performed by the neural network can then be
Subsequent (or previous) evaluations of the image data may              optionally presented to the user for verification (e.g., step
occur using Fourier Shape Descriptors and/or a neural                   522). The neural network may then utilize the user feedback
network. The determination made by the classification                   (524) to adjust its analysis in accordance with the input
engine is then presented to the user for affirmation as to the          obtained from the user. Thus, the input can be utilized as
Veracity of the classification (e.g., step 512). Feedback (513)    45   training criteria and used to improve performance of the
obtained from the user at this point can be used as input to            image analysis over time. Once the entity classification
one or more Subsequent iterations of the classification                 engine and/or the neural network engine are deemed by the
engine. Optionally, the system may elect to pass a Subset of            user to be appropriately trained, the user may elect to lock
the classification data to a neural network classifier engine           the algorithms generated by classifying a particular type of
(e.g., step 514).                                                  50   entity into place for Subsequent use on the same or another
   The neural network classifier comprises a system of                  set of images (see e.g., step 523).
program and data structures designed to approximate the                   The neural network in one embodiment of the invention
operation of the human brain. The neural network classifier             comprises one input layer, two hidden layers and one output
may contain a large number of processors operating in                   layer. The input layer may comprise, for example, 20 input
parallel where each processor has a sphere of knowledge it         55   neurons and one bias input neuron (although there may be
understands. The classification data and/or other input are             more or less input neuron or bias input neurons). Each
utilized to train the neural network and thereby increase the           hidden layer comprises 16 hidden neurons, and the output
network's sphere of knowledge. The subset of data passed to             layer comprises 5 output neurons (although there may be
the neural network in one embodiment of the invention is                more or less hidden neurons or output neurons). This is a
derived according to criteria defined by a user or users. The      60   fully connected feed-forward network with three layers of
spatially connected subset is then evaluated to derive a set of         adaptive weights. Networks having three layers of weights
relative harmonic amplitudes (e.g., step 516). The relative             can generate arbitrary decision regions, which may be
harmonic amplitudes may also be performed independently                 non-convex and disjoint.
of the neural network engine. A fast Fourier transform                     The neural network accepts a number of relative harmonic
calculation may be used to derive each relative harmonic           65   amplitudes associated with a spatially connected Subset
amplitude. When a spatially connected Subset is passed to a             (e.g., 20 although the number may differ depending upon the
neural network classifier engine, the perimeter of the spa              size of the image). Each output neuron corresponds to a
         Case 1:20-cv-04742-AKH Document 1-2 Filed 06/19/20 Page 23 of 32
EXHIBIT B
                                                      US 7,254,266 B2
                               13                                                                   14
specific class of entity. The outputs of all output neurons are          Specific Modes of Operation:
compared, and then, the index of the output neuron that                    Now that a brief overview of the processes and compo
gives the largest value is returned as the class of the spatially        nents utilized by an embodiment of the invention has been
connected Subset whose relative harmonic amplitudes were                 described, a more detailed discussion of the modes of
presented to the input layer.                                            operation will follow. FIG. 6 illustrates the process of
   Although the neural network is pre-trained, the user can              selecting and initiating a user mode in accordance with one
train the network through back-propagation as the user                   embodiment of the invention. When a computer program or
indicates a correct classification to the network. The user              system incorporating aspects of the invention initiates, the
also can save the trained network for later use.                         user may select a user mode (600). If the user selects
                                                                    10   automated user mode 602, the system loads predefined pixel
System Components:                                                       Zoo database 604 and predefined entity Zoo database 606
   FIG. 11 illustrates the components incorporated within the            from data storage 612 (the data in the pixel Zoo and entity
                                                                         Zoo determines a product algorithm). The user then selects
system and input provided to the system in accordance with               a set of images to process (608) and initiates processing
one embodiment of the invention. User input 1106 may be             15   (610) of the image data. The specific details associated with
provided to a classification engine 1108, neural network                 that processing and the contents of the databases referred to
engine 1112 or to other engines or modules 1114 configured               above are described in more detail in FIG.8. Subsequent to
to enhance or add functionality to the system. Classification            processing the image data may be stored in data storage 612.
engine 1108 may be involve manual input from the user                       If the user selects the independent user mode 614, the
(e.g., a sample set) or automatically obtain input from the              system captures a new image or loads an image set 616. The
image. In one embodiment of the invention, Classification                pixel Zoo and entity Zoo determining a product algorithm are
engine 1108 classifies based on color or some other measure              then defined (e.g., 618) using a recursive series of processing
Such as texture and provides such data to image processing               techniques described in further detail in FIG. 9. Once the
application 1102 which utilizes at least one of the image                user is satisfied with the result, the product algorithm can be
processing methodologies described herein to generate clas          25   stored at step 620, the data defining the pixel Zoo and entity
sified image 1110. For instance, the image processing appli              Zoo can be stored in data storage 612, but may also be stored
cation may utilize multiple iterations of Bayesian processing            in other locations where the data contained therein can be
and/or may also use multiple iterations of processing per                retrieved for Subsequent usage during image processing of
formed by the neural network engine 1112. Such processing                the same or different image. Data storage 612 may also
enables image-processing application 1102 to continually            30   contain the image data itself, but like the Zoo data, image
evolve and improve over time as the number of images (or                 data may be stored in any location where it can be retrieved.
amount of information) it reviews increases. After perform                  FIG. 7 comprises a block diagram illustrating the various
ing the methodology described herein, neural network                     user modes in accordance with an embodiment of the
engine 1112 may perform some level of classification (e.g.,              invention. For example, the system 720 may operate in an
1118) on identified spatially connected subsets and can             35   automated user mode 700 and an independent user mode
therefore output the number of entities (e.g., objects) in               702. The system may operate in one or more of these modes.
spatially connected Subsets (e.g., blobs) (e.g., 1116). This             In automated user mode 700, the system operates automati
data may be utilized by the image processing application in              cally to classify the input image with no user intervention
Some instances. Attributes (e.g., color, texture, radius, size,          required (however, the user may provide input if such input
proximity to other entities, or any other useful descriptive        40   is desirable). When the system is in automated user mode
feature, etc. . . . ) of classified image data 1110 are typically        700 the system takes as primary input one or more images
stored in image evaluation database 1120. The information                and produces a set of classified images. In one embodiment
stored in the image evaluation database 1120 can be referred             of the invention, the data stored in the pixel Zoo and entity
to as the product algorithm. The attributes or stored values             Zoo is utilized in automated user mode 700 as a classification
are loaded into a database 1104 (e.g., a neuropathology             45   aid.
database) and the information may be utilized to derive prior               In independent user mode 702 the system is trained to
probabilities 1105 that can be used by the image processing              perform classifications in accordance with feedback pro
application for Subsequent analysis of the same or different             vided by an independent user. The purpose of operation in
images. Such aggregate image data can be made available to               independent user mode is to produce tools (e.g., a product or
other Scientists to verify patient diagnosis, aid in the selec      50   evolving algorithm) that can be used to classify new images
tion of samples for further research purposes etc. . . . In              Supplied to the system in automatic mode. If biological
addition entities may be compared with other non-visual                  tissue samples are to be analyzed, the independent user may
data (e.g., genetic information, demographics, sex, disease              represent a trained histologist or some other user with an
presence, disease Subtype, severity of the disease, Subtypes             expertise in the nuances of evaluating biological tissues. The
of individuals including race, disease severity, prior medical      55   reader should note that although images of biological tissue
history, genetic profiles). Entities can also be compared to             samples are used as examples herein, the invention is not
data sets derived from similar sources containing genetic                limited to analysis of Such images. The system embodying
profiles of individuals (e.g., gene fingerprints). For example,          the invention may be adapted to evaluate any type of image
the fine features of neuropathology can be effected by gene              to classify an object and/or other entity contained in the
mutations, age itself, sex, etc. . . . and thus could constitute    60   image. When in independent user mode 702 one embodi
a distinct feature of an evolving algorithm.                             ment of the invention obtains image data from a repository
   The image data itself is typically held in raw image                  of images. The output produced in independent user mode
database 1100, although image data or any of the other                   may comprise (1) a pixel Zoo (e.g., Samples of pixel-measure
information stored by the system may be held in any type of              vectors representative of the various different pixel classes
memory medium that allows such data to be retrieved.                65   in the image); (2) a set of pixel class definitions, where each
Image data 1100 is what is initially provided to the user                definition comprises a vector of parameters enabling the
and/or system for evaluation.                                            system to compute for new pixel chromaticities (e.g., chro
         Case 1:20-cv-04742-AKH Document 1-2 Filed 06/19/20 Page 24 of 32
EXHIBIT B
                                                     US 7,254,266 B2
                               15                                                                       16
matic data points), the probabilities that each pixel belongs          in pixel Zoo database 806 is also referred to in accordance
to a different pixel classes; (3) an entity Zoo (e.g., a collec        with one or more embodiments of the invention as a product
tion of images of various different types of possible entities         algorithm. This pixel Zoo comprises representative samples
or objects), and (4) a set of entity definitions where each            S, of pixel-measure vectors V=(V, V, . . . . V.) from each
entity definition represents a vector of parameters enabling           pixel class, c, i=0, 1, . . . . n. The coordinate values in the
the system to compute for new entities the probabilities the           pixel-measure Vector VX, y=(VX.y. VX.y. . . . . Vax,y)
entity belongs to the various different entity classes. The            corresponding to a particular pixel (x, y) typically include
output generated in independent user mode can be stored                the light spectral values, WX.y. W2X.y. . . . . W.X.y.
and utilized for Subsequent processing of other images.                assigned to pixel (x,y) in the input image, but may also
   The system’s efficacy in automated user mode 700               10   include additional (context-sensitive) statistics reflecting
depends in large part on the expertise the system acquires             aspects of the configuration of light spectral values assigned
when operated in independent user mode 702. However, the               to other pixels in the neighborhood of (x, y). Such additional
description of independent user mode is easier to understand           statistics can provide the pixel classification process with
once the reader is clear how automated user mode 700                   sensitivity to textural properties of image material. Typi
operates. Accordingly, automated user mode 700 is                 15   cally, the pixel Zoo supplied by the user will have been
described in detail first. In addition there may be an inter           extracted from one or more images whose preparation
active training mode 704 which can be used to train users              history is identical or similar to that of the current image(s).
how to identify entities. For instance, novice users may               Also stored in the pixel Zoo are the following parameters,
utilize the system to learn how to mimic the identification            derived from the samples S.:
abilities of an expert. Thus the system may present entities              I. Estimated pixel class prior probabilities. For each pixel
previously classified by an expert So that the novice user                   class c, the prior probability pc is the proportion of
may gain an understanding of what type of entities fall                      pixels in the current image that the system expects
within which type of classification.                                         (based on previous experience) to belong to class c.
Automated User Mode Operation:                                    25      II. Estimated pixel class definitions. Associated with each
   A. Image Acquisition:                                                     pixel class c, is a conditional probability density
   AS was mentioned above, the first step for performing                      f(Vic.). For any possible pixel-measure vector V, and
processing on image data is to capture or load the image data                any pixel class c., f(Vic.) gives the probability density
(see e.g., FIG. 8, block 800). For instance, if biological                   that a pixel in class c, will have pixel-measure vector V.
tissue data is to be processed, the system will obtain a          30         That is, for any pixel (x,y), f(Vic.) is the probability
digitized image I of a tissue sample. The input image I may                  density that IX.y=V, given that pixel (x,y) is in class c.
be loaded from a database or captured directly from a slide                  The definition of pixel class c is a parametric approxi
using a microscope and CCD camera. To each pixel location                    mation of f(Vic.) derived from the sample S (e.g., using
(x,y) in the image field, the input image I assigns an m-tuple               a modified Expectation Minimization (EM) algorithm).
IX.y=(w,x,y, W2X.y. . . . . W.X.y) of light spectral              35         The EM algorithm is modified in one embodiment of
measurements. For human vision, three measurements are                       the invention so that it updates its parameters after each
typically sufficient to completely represent any color. For                  observation of one new data point. The algorithm
this reason, standard CCD cameras and Scanning equipment                     generates a mixture of Gaussian probability density
are designed to collect three light spectral measurements per                functions. Each Gaussian function, called an “expert”
pixel. However, it should be noted that a machine vision          40        in one embodiment of the invention, accounts for a
application of the sort described herein might well take                    subset of data points. After each observation of a new
useful advantage of a potentially richer, higher than 3-di                  data point, the algorithm can add, if necessary, an
mensional chromatic image representation.                                   expert to a mixture of experts, which generates the
  B. Pixel Classification:                                                  probability density function covering the set of data
   The system embodying the invention proceeds to assign          45        points given thus far. It also can delete an expert when
each pixel in the Input Image I to one of several possible                  the expert is found unnecessary after each observation.
pixel classes (see e.g., FIG. 8, block 804) which reflect the               After all the data points are observed, the algorithm
different general types of material to which that pixel might               updates the parameters in a batch mode in order to
belong. For example, in a single labeled biological section,                merge down experts, whose fields have a large overlap.
two classes are likely to be present: positively labeled          50        As a result, the number of necessary experts is auto
entities (densely stained) and the background (weakly                       matically determined and satisfactorily optimized. The
stained, or unstained). In double-labeled biological tissue                 term expert should not be confused with expert user
sections, three classes are likely to be present: the primary               that specifically involves human input.
entities—labeled with one stain, and the secondary enti                   Given (i) the a priori probability pc, that any given pixel
ties—labeled with the other stain, and the background. The        55   (x,y) belongs to class c, and (ii) the conditional probability
system can use arbitrary numbers of pixel classes, depend              density f(Vic.) that a pixel in class c, is assigned pixel
ing on the chromagens used, and the ways in which different            measure vector V, Bayes' Theorem is now used to compute
types of biological material interact with them. In the                the posterior probability (See e.g., FIG. 8, Box 802),
general case, each pixel will be assigned to one of the pixel
classes co, c1, . . . , c, where co conventionally denotes the    60
“background class, and each of the classes c, i=1,                                                            pic; f(vy, y ci)      (1)
                                                                             Pix, y) = posteriorc; vx, y =
2,..., n, corresponds to a particular type of spectrally and/or                                              X peklf (Vx, y | c.)
texturally distinct histological material of interest.
   A Bayesian classifier is used in one embodiment of the
invention to assign pixels to different classes. The user may     65
select a pixel Zoo database 806 previously produced 808 by             P.X.y gives the probability, based on prior knowledge and
using the system in Independent User Mode. The data held               current information, that pixel (x,y) is contained in class c.
         Case 1:20-cv-04742-AKH Document 1-2 Filed 06/19/20 Page 25 of 32
EXHIBIT B
                                                     US 7,254,266 B2
                               17                                                                    18
   Each pixel (x,y) is now assigned to the class c, for which           ment of the invention there are, however, important differ
Px,y) is maximal (see e.g., FIG. 8, Box 804). In one                    ences between the blob vs. pixel classification stages. The
embodiment of the invention these assignments are dis                   user is first prompted to Supply the name of an entity Zoo
played in a separate window so the user can compare these            816. This Entity Zoo comprises representative samples T.
classifications with the original image to verify system           5 of blobs from each entity class, o, i=0, 1, . . . . n; j=0,
performance. After all pixels have been assigned to pixel            1. . . . . ri). (i.e., T., is a set containing many examples of
classes, the system embodying the invention may proceed to           blobs from pixel class c that belong to entity class o). Also
the Entity Classification (e.g., stage B) of processing.             stored in the Entity Zoo are various parameters derived from
   C. Entity Classification                                          the samples T.
   When the system is used in Automated User mode, its             10 It should be noted that these samples T, may well com
goal is to assign each pixel in the image to a particular type        prise blobs that have been obtained in the past from a range
of entity (e.g., a histological structure) based not just on          of different tissue images (e.g., images from different parts
color but other features of the entity as well, such as shape,        of the brain, from different patients showing different symp
texture, size, etc. The assignment of pixels to distinct pixel        toms). In this respect, the Entity Zoo is likely to differ from
classes is one of the steps toward this end. In the next stage     15 the pixel Zoo. The point here is that one expects pixel color
of processing, the system (i) groups pixels within a given            to depend on the particular staining history of a given
pixel class into "blobs.” (i.e., maximal, spatially connected         sample. However, the morphology of a particular histologi
Subsets) and then (ii) uses yet another stage of Bayesian             cal structure of interest is likely to be largely invariant with
processing, this time based on blob morphology, to assign             respect to changes in the Source of the image being analyzed.
each blob to its most probable entity class.                          However, what is likely to vary systematically as a function
   1. Partitioning Pixel Classes into Blobs (e.g., Maximal            of changes in image source is the prior probability of finding
      Spatially Connected Subsets):                                     different varieties of entities.
   The first step in entity classification is to partition each           I. Estimated entity class prior probabilities. For each
pixel class c, into maximal, spatially connected Subsets (i.e.,       entity class of the prior probability polis the proportion
blobs) of pixels (see e.g., FIG. 8, block 810). A set B of         25 of c blobs in the current image that the system expects
pixels is connected in class c, if B C c, and any pixel in B can      (based on previous experience) to belong to class of Such
be reached from any other pixel in B by a sequence of                 factors as brain region of sample, genetic information,
single-pixel, vertical or horizontal steps without leaving B.         demographics, sex, disease presence, disease Subtype, Sub
B is maximal if there is no strict superset of B that is              type of individual (including race), disease severity, prior
connected in c. In practice, one grows’ blobs by (i)               30 medical history, etc. are used (e.g., in the context of a general
initializing the new blob to be a pixel in class c, that has not        linear model) to estimate poll from the entity Zoo. In
yet been included in any maximal blob, and then (ii)                    addition entities may be compared with other non-visual
recursively including in the new blob any pixel in c, that is           data (e.g., genetic information, demographics, sex, disease
horizontally or vertically adjacent to some pixel that has              presence, disease Subtype, severity of the disease, Subtypes
already been included in the new blob.                             35   of individuals including race, disease severity, prior medical
   2. Application of Blob (Maximal, Spatially Connected                 history, genetic profiles). Entities can also be compared to
      Subset) Measures:                                                 data sets derived from similar sources containing genetic
   To each such subset B (called a blob) the system now                 profiles of individuals (e.g., gene fingerprints).
applies a battery of morphologically sensitive functions, p.               II. Estimated entity class definitions. Suppose our blob
(p.,..., p. called blob measures (e.g., at block 812). A blob 40 measures are (p, q}, . . . , p, and define the vector-valued
measure is a function whose value depends on the pattern of     function of cp of blob-measures by
pixel values within, or in the neighborhood of the given
blob. Some examples of blob measures are                              (p(B)=({p(B), p.(B), ..., p(B))                     (2)
   the total number of pixels composing the blob
   the length of the blob’s boundary divided by the total 45 for any c, blob B. Associated with each entity class o, is a
     number of pixels in the blob.                              conditional probability density f(wlo). For any blob-mea
  the mean level of chromatic measure w(x,y) over all sure vector w.f(wlo) gives the probability density that a
     pixels (x,y) within the blob. (Note that to compute this blob in class of will have blob-measure vector w. That is, for
     measure requires access to the chromatic information in any c, blob Bf(wlo) is the probability density that p(B)—w,
     the original image)                                     50 given that B is in entity class of The definition of entity
                                                              class o, is a parametric approximation of f(wlo) derived
  the total number of pixels assigned to pixel class c, that lie
    within a distance of 20 pixels of the blob. (Note that to from the sample T.
    compute this measure requires access to the values of        Given (i) the apriori probability po, that a given ci blob
    pixels outside the blob).                                 belongs to class o, and (ii) the conditional probability
  For a given pixel class c, there may be various types of 55 density f(wlo,) that a blob in class o, is assigned blob
                                                              measure vector W. Bayes' Theorem is now used for each c
entity structure (e.g., cellular structure) that might actually
have produced a c, blob B. Let us denote these different                blob B to compute the posterior probability (see e.g., FIG. 2,
possible entities as oo, o, o, . . . . . o.o. Thus, there are           block 814),
r(i)+1 different possible types of entities that can be com
posed of pixels in pixel class c. As a matter of convention, 60                         poilf(d)(B) oil)                            (3)
the system may let o, designate the class of “nonentities”                     PBI =   ri
(amalgams of c, detritus that do not merit classification as                X poilf(d)(B) oil)
any particular sort of entity).
   3. Bayesian Blob Classification
   As described above, a Bayesian classifier is used to assign 65
pixels to pixel classes; the assignment of blobs to entity Given our previous knowledge, and the results of applying
classes proceeds similarly (e.g., at step 814). In one embodi the vector-valued function of blob measures to B, PB)
         Case 1:20-cv-04742-AKH Document 1-2 Filed 06/19/20 Page 26 of 32
EXHIBIT B
                                                      US 7,254,266 B2
                              19                                                                       20
gives the probability that B is actually an entity of type of            tively, an eyedropper procedure may be used to add indi
We now assign B to whichever entity class, o, j-0,                       vidual pixels to the sample S.
1. . . . , r(i), it most probably belongs.                                  After Zoo Samples (e.g., a sample set) have been collected
   In one embodiment of the invention, the classified image              for each pixel class, The system estimates the conditional
is now returned as output (e.g., step 820). In other embodi              densities f(Vic.), i=0, 1, . . . . n from the obtained samples
ments of the invention, the blob classifications achieved in             (e.g., at block 904).
this stage of processing are treated as tentative, rather than              If the pixel classes being defined in the current application
final, and are channeled into a second phase of pixel                    of the system are completely new, then prior probabilities
classification in which the original assignments of pixels to            pic, i=0, 1,..., n are taken (by default in one embodiment
different classes are subject to revision in light of the           10
                                                                         of the invention) to be uniform: i.e.,
tentative entity classifications. The output from this second
stage of pixel classification is then Submitted to another
stage of blob-classification. This process may recur several
times before a final classification is returned.
                                                                    15
Independent User Mode Operation:
   When the system embodying the invention is used in                    i=0, 1, . . . . n. Typically, however, previously classified
Automated User mode, the input is a digitized image, and                 images will be available from which it is appropriate to
the output is an image containing blobs that have been                   derive estimates of prior probabilities. This will be the case,
classified as various sorts of histological entities. Before the         for example, when the previous images are of the same type
system can be operated in Automated User mode, however,                  of tissue as the current images, and are stained with the same
the pixel classes, c, i=0,1,..., n, and entity classes of i=1,           combination of chromogens as was used for current images.
2. . . . . n., 0, 1, . . . , r(i), should be defined. In one             If the only differences between the current image and
embodiment of the invention, defining the pixel and entity               previously classified images involve depth of staining, for
classes (e.g., building a product or evolving algorithm) is the     25   example, then pixel classes in the current sample are
purpose of operating the system in Independent User Mode.                expected to be generated by the same types of histological
FIG. 9 illustrates the processes associated with the indepen             entities as were the pixel classes in the previous samples. In
dent user mode in accordance with one embodiment of the
invention. Input for the independent user mode is typically              this case, the user can Supply the name of the image archive
retrieved interactively from an archive of digitized images              from which priors are to be estimated. Prior probabilities are
(e.g., 900) specified by the user. Output comprises:
                                                                    30   then estimated by setting pc equal to the proportion of
                                                                         pixels in the specified image population that were assigned
   (1) a Pixel Zoo (e.g., 918) comprising representative                 to class c.
      samples S, i=0, 1, . . . , n, of pixel-measure vectors                The system proceeds to apply Eq. (1) to the pixel-measure
      from each pixel class,                                             vectors of pixels in the current image (e.g., at block 906),
   (2) Pixel class Definitions based on the pixel Zoo samples       35   and to assign each pixel to its most probable pixel class (e.g.,
      (e.g., 901) S. (i.e., parametric estimates of the condi            at block 908). The classified image is now presented, (e.g.,
      tional densities f(Vic.) of obtaining pixel-measure vec            side by side) with the original, so that the user can check that
      tor V, given that V is generated by a pixel in pixel class         the classification is correct (e.g., at block 910). If the
      c.),                                                               classification is incorrect or has room for improvement in
   (3) an Entity Zoo (e.g., 919) comprising many represen           40   the opinion of the user (e.g., at block 912), the user provides
    tative samples T of blobs from each entity class, and                feedback to the system, indicating how misclassified pixels
  (4) Entity Class Definitions based on the entity Zoo                   should have been classified (e.g., at block 914).
     samples T. (i.e., parametric estimates of the condi                    Based on this feedback, the system (1) moves misclassi
    tional densities f(wlc.) that p(B)—w, given that B is an             fied pixels from their current pixel Zoo samples to the correct
     entity of type o)                                              45
                                                                         samples, (2) revises its estimates of conditional densities
  A. Pixel Zoo Generation:
  After having obtained a new digitized, tissue sample                   f(Vic.), i=0, 1,..., n (e.g., at block 916) in view of the
image (e.g., at block 900, which executes as described above             feedback obtain from the user. The user also has the option
with respect to block 800 of FIG. 8). The system configured              of adjusting the estimates of prior probabilities to reflect the
in accordance with one embodiment of the invention                  50
                                                                         proportions of pixels assigned to the different pixel classes
prompts the user to either (i) provide a sample S, of pixels             in the current image. However, if estimates of priors were
                                                                         originally based on a large sample of previously classified
belonging to each of the classes c, i=0, 1,..., n (where n               images, then the user may prefer to retain the current
is specified by the user), or else to (ii) read in the parameters        estimates without alteration (see e.g., at block 911).
defining conditional densities, f(Vic.), which have been                    Then the system applies Eq. (1) once again to every pixel
previously obtained from a similar tissue sample and stored         55
                                                                         value IX.y in the image (e.g., executes block906), and once
along with an associated pixel Zoo (e.g., 901).                          more assigns each pixel to its most likely pixel class (e.g.,
   If it is necessary to estimate conditional densities f(Vic.)          block 908). Then the reclassified image is presented once
from the current sample, the system may obtain a sample set              more (e.g., side by side with the original) for the user to
as follows: For a given class c, the user selects the required           check Veracity (e.g., block 910).
S, by mouse-clicking several regions of the image filled with       60
pixels from class c (e.g., at block 902). The sample S, may                 This process repeats until the user is satisfied with the
be referred to as the Zoo sample of pixel class i. The system            classification. After the user has ratified the classification,
may use a flood-fill procedure to grab all pixels in the                 the Pixel Zoo Z. is stored as output (e.g., 918). Z.ixels
neighborhood of the mouse-clicked pixel whose pixel-mea                  comprises
sure vectors are similar to the pixel-measure vector of the         65     I. the samples S, i=0, 1,..., n. (Each sample S, contains
clicked pixel, at the same time showing the user exactly                 many pixel-measure vectors belonging to pixel class c.)
which pixels have been included in the sample. Alterna                     II. the prior probability estimates, pc. i0, 1, . . . . n.
           Case 1:20-cv-04742-AKH Document 1-2 Filed 06/19/20 Page 27 of 32
EXHIBIT B
                                                     US 7,254,266 B2
                           21                                                                    22
   III. the estimated conditional densities f(Vic.), i=0,              Given the systems previous knowledge, and the results of
1. . . . . n.                                                          applying morphological measures to B, PBI gives the
   Once the pixel Zoo has been produced and stored, the                probability that B is actually an entity of type of The system
system proceeds to Entity Zoo construction.                            proceeds to assign B to whichever entity class, o, j-0,
   B. Entity Zoo Construction and Entity Definition:                   1. . . . , r(i), B most probably belongs.
   As when the system is operated in Automated User Mode,                 4. User Validation and Zoo Expansion
the image is now partitioned into blobs based on pixel class              The classified image is presented to the user for feedback.
(e.g., at block 920), and for each blob B. p(B) is computed            For instance, the classified image can be presented with each
(Eq. (2)) (e.g., at block 922).                                        blob color-coded to signal the entity class to which it has
   1. Entity Zoo Initialization:                                  10   been tentatively assigned (e.g., at block 932). The user
   The pixel-classified image is presented to the Independent          reclassifies any obviously misclassified blobs (e.g., at block
user for feedback (e.g., side by side with the original,               934) that he/she detects by selecting them with the mouse
digitized image) (e.g., at block 912). Then for each pixel             and indicating their proper classes. The blobs singled out by
class c, the user begins by indicating ((e.g., at block 924)           the user as having been misclassified are added to the correct
with mouse clicks or other input) several blobs (e.g.,            15   entity Zoo samples (e.g., at block 935).
approximately 5 in one embodiment of the invention, but the               If the Independent user judges that all of the remaining
system may use more or less) in entity class o.o. then several         blobs in the image have been correctly classified, (e.g., at
in class of then several in class o, etc. Successively for             block 933) he/she can instruct the system to include all blobs
each entity class in pixel class c. (It may be that more than          in the entity Zoo samples corresponding to the entity classes
one image must be accessed in order to obtain a Sufficient             to which they have been assigned.
number of entity examples in each class.) Let T be the                    Alternatively, if many errors remain in the tentative
sample of blobs selected by the Independent user as                    classification produced by the system, the Independent user
examples of entities belonging to class of (e.g., at block             can select individual blobs for inclusion in one or another
926).                                                                  entity Zoo sample.
   In addition to initializing the entity Zoo, the system may     25      Prior probabilities may now be recomputed. If the pro
also need to initialize the a priori probabilities of different        portions of blobs included in the various entity Zoo samples
entity classes. For i=1,2,..., n., 0, 1, 2, ..., r(i), the a           may be assumed to approximate the proportions in the
priori probability po, that a randomly chosen blob in pixel            population at large, then the Independent user may instruct
class c, is actually an entity of type o, is initialized to the        the system to base its new estimate of the prior probabilities
uniform distribution. That is, the system may initially set       30   on the updated Zoo samples. In this case, one embodiment of
                                                                       the system uses a general linear model to estimate Po, as
                                                                       a function of the information associated with the current
                   1                                                   image (e.g., sex, diagnosis and age of death of patient,
        poil = r(i) + 1                                                region of brain from which the sample was taken, etc.).
                                                                  35      Alternatively, if the Independent user judges that the sizes
  2. Definition Estimation:
                                                                       of the entity Zoo samples do not reflect the proportions of
                                                                       different types of entities in the population at large, the
  Our target is an adequate estimate of the function f(wlo),           Independent user may opt to continue using the previous
which is called the definition of entity class of For any blob         prior distribution.
B in pixel class of f(wlo) gives the conditional probability      40     5. Termination
density of the vector value w-p(B), given that B is in class              The system iterates stages Definition estimation, Entity
o, The system can base a current estimate on the examples              classification, and User validation and Zoo expansion until
currently in the entity Zoo, and iteratively refine this defi          the user terminates the process (typically, when the Inde
nition by adding new examples of different entities to                 pendent user is satisfied that the system automatically clas
appropriate entity Zoo samples, T.                                45   sifies new entities correctly on the basis of the entity
   For each entity Zoo sample T. i-1, 2, . . . . n; j-0,               definitions derived from the entity Zoo samples). At this
1,..., r(i), The system computes the vector-valued function            point the system produces as output the entity Zoo Z.eatities
(p(B) of blob measures for each blob Bassigned to T. This              Zenities comprises
yields sample of (q-dimensional) points w=p(B) that is now               I. the samples T, i=0, 1,..., n.j=0, 1,..., ri (Each
used as the basis for a parametric estimate of f(wlo,) (which     50   sample T. contains many blobs belonging to entity class
may be derived, for example, using a variant of the EM                 o,.) Associated with each blob in T is all the information
algorithm) (e.g., at block 928). The estimated function                about the source of the tissue from which it was derived.)
f(wlo) has the following porperties: (1) f(wlo, ) is non                 II. the prior probability estimates, pol, i=1,..., n.j-0,
negative for all veR', (2) the integral of f(wlo) over all w           1. . . . . ri.
eR is equal to 1, and (3) f(wlo, ) takes high values in           55     III. the estimated conditional densities f(wlo), i=0,
regions of R containing values cp (B) for many blobs B                 1. . . . . n, j=0, 1, . . . . ri.
assigned by the Independent user to class T.,
                                           ii and low values
elsewhere.                                                             The pixel Zoo (e.g., 918) and entity Zoo (e.g., 936) output
  3. Entity Classification (e.g., Block 930)                           generated by the system in cooperation with feedback from
                                                                       the user is referred to in one embodiment of the invention as
  Once the system has an estimate of the definition f(wlo)        60
                                                                       a product algorithm, and Such output may be applied to
for each entity class of these definitions are applied in the          multiple images likely to contain entities to be classified.
context of a Bayesian classification procedure in order to
classify the blobs, either in the current image, or else in a          Neural Network Engine:
new image.                                                                As mentioned above, the system may comprise a neural
   For each c, blob B in the current image, B is classified       65   network engine configured to evaluate image data. The
using Bayes' Theorem (Eq. (3)) to obtain for each entity               detailed aspects of the neural network engine and the
class of the posterior probability PBI that B is in class of           functionality associated therewith will now be described in
          Case 1:20-cv-04742-AKH Document 1-2 Filed 06/19/20 Page 28 of 32
EXHIBIT B
                                                         US 7,254,266 B2
                              23                                                                          24
further detail. A specific instance of image processing (clas                the system passes feature information (e.g., relative har
Sifying histological structures in brain slices) is utilized for             monic amplitudes) to a neural network. A set of connection
illustrative purposes. However, the same technique is appli                  weights on the neural network is determined via genetic
cable to processing and classifying any other type of image                  algorithms, which can effectively search a huge space so that
data.                                                                        a globally optimal, or nearly optimal, set of connection
   The neural network is configured to classify entities in                  weights will be found.
image data (e.g., histological structures such as senile                     Fourier Descriptors:
plaques). In this instance the neural network utilizes Fourier                  Fourier descriptors may be utilized to analyze the shape
shape descriptors of plaque entity boundaries as inputs, and                 information of closed curves. Assume that Z(1) describes a
is evolved via genetic algorithms, rather than trained (al              10
                                                                             closed curve in the complex plane, where Z(0) is a starting
though it may be trained). When a spatially connected subset                 point that can be chosen arbitrarily and 1 is the length of the
is presented, the neural network classifier engine traverses                 curve traced counterclockwise from the starting point. Fur
the perimeter of the spatially connected subset and derives                  ther assume that L is the length of the whole curve so that
relative harmonic amplitudes from the perimeter. Then, the                   Z(0)=Z(nL) for any integer n. Then Z(1) can be represented as
neural network classifier accepts the relative harmonic                 15
                                                                             a series of complex exponentials.
amplitudes and returns the index of the output neuron that
gives the largest value as the classification result for the
spatially connected Subset. In one embodiment of the inven
tion, the network is pre-trained through genetic algorithms
with a small set of training data. The results are presented to
the user so that the user can confirm each classification
result, and if the classification is wrong, train the network
through back-propagation by indicating the correct classifi
cation. The user also can save and load the network that
he/she trained for his/her later use. Over time the systems             25
ability to accurately classify entities in an image will                     where ()=2|L/L and Z, called an n-th Fourier descriptor or
improve. Embodiments of the invention utilize a set of one                   harmonic element for ne{-o,..., 0,..., oo is a complex
or more evolving algorithms linked together to analyze                       number. In this example, Zo is the center of gravity of the
features of the image databased on the identification infor                  curve; thus an embodiment of the system can ignore Zoas it
mation provided by the user. For instance, the system may               30
                                                                             is typically uninformative about the shape of Z(1). Each term
utilize the entity classification algorithms described above                         - ioni ical
alone or in combination with the neural network engine.                            Ze'+Zel
Neural Network Image Processing Example:                                     describes an ellipse. Thus, a pair of Fourier descriptors, Z.
   A specific example of an embodiment of the invention                 35   and Z is called an elliptic Fourier descriptor. The ellipse,
implemented in computer software to isolate, classify, and                   elli,(1), is covered in times while 1 changes from 0 to L.
count entities in digitized images of histological structures                  As mentioned, Z, for ne{-o,..., 0.... oo is a complex
will now be described. The reader should note, however, that                 number, thus,
the same techniques may be utilized to process any type of
image data comprising entities. In this example, each his               40
tological section has entities such as senile plaques or                            a = Re(s) + i XIm(z)
tangles and the invention provides a way to count the                                 = |cle',
number of senile plaques and tangles in the histological
image. Histologists and the computer application often                             where
disagree when it comes to the classification of plaque-type             45         Re(z) = (cos(d), and
entities, which are initially classified by pixel color (the way
many current systems operate). The disagreement arises                             Im(z) = (sin(d).
when it comes to deciding how many plaques the identified
entity contains. The neural network classifier described
herein narrows the gap between histologists and the com                 50   IZ, is called an n-th harmonic amplitude, and p, is an n-th
puter application.                                                           harmonic phase. In each ellipse, elli, there are two har
   Given the image of a histological entity, the main task of                monic amplitudes and phases, Z, Z. (p. and (p. In
the entity classifier is to tell if it is a single entity or multiple        general, Z and Z, together determine the size of the
entity, and moreover, to determine how many overlapping                      ellipse. More precisely, the sum of these two values is the
Sub-entities the entity is made of For instance, the system             55   long radius of the ellipse, and the difference of these two is
executing an embodiment of the invention can distinguish                     the short radius. On the other hand, cp and p, determine the
single entities from multiple entities. Among a variety of                   orientation of the ellipse.
measures Suitable for this purpose, the shape information of                    In practice, Fourier descriptors are calculated by a discrete
an entity's perimeter helps determine how many entities are                  Fourier transform algorithm after extracting an N-point
present or whether there is any overlap. The system may                 60   boundary, {Z(kL/N)}, where k ranges from 0 to N-1. The
acquire this information in terms of Fourier descriptors of an               larger N is, the more precise the Fourier descriptors become.
entity's perimeter. The system may also be configured to                     The size of N may be dictated by time and memory
acquire information Such as an entities size, shape, color,                  constraints and N should therefore not be too large. It is also
texture, or other distinguishing features. Once the system                   convenient to make N a power of two because fast Fourier
obtains the information it may utilize for entity classifica            65   transform algorithms can be effectively implemented in that
tion, it executes an algorithm to process that data that is                  case. Once the system obtains Fourier descriptors of a given
stochastically robust. In one embodiment of the invention,                   closed curve, the system can reconstruct the curve from its
         Case 1:20-cv-04742-AKH Document 1-2 Filed 06/19/20 Page 29 of 32
EXHIBIT B
                                                    US 7,254,266 B2
                            25                                                                     26
Fourier descriptors. The more descriptors the system use, the           Identifying entities that are made of three or more over
more closely the system can approximate the original curve.          lapping plaques is not this easy. Because there are so many
FIGS. 13, 14 and 14 are reconstructed outline curves of FIG.         topological variations in their shapes, two entities in differ
12 (element 1200). The difference among these three is the ent classes may happen to take a similar shape. Even though
number of harmonics used. These closed curves (e.g., 1300, 5 they are different to our eyes, they may show a similar
1400, and 1500) may be described as                                  spectrum of harmonic amplitudes. FIG. 21 shows the
                                                                     descriptor amplitudes (A, B) obtained from the plaque
                                                                     image (2000) in FIG. 20.
                k
                                                                        Another problem is that higher order harmonics will
                                                                  10 contribute to the shapes of compound plaques. Those higher
                                                                     order harmonics may be considered as noise, and thus
                                                                     ignored mistakenly. As a result, those entities may be
where k=10 for FIG. 13, k=20 for FIG. 14, and k=30 for               misclassified. However, note that their descriptor amplitudes
FIG. 15. If the system uses only low order descriptors, the are still clearly different from descriptor amplitudes of single
reconstruction of the curve tends to exclude fine detail.         15 plaques as is evident from FIGS. 17 and 21. Therefore, the
                                                                     system can easily distinguish them from single plaques.
Fourier Descriptors of Plague-Like Entities
   Histological entities (e.g., cells, nuclei, neurons, astro Neural Network Entity Classifier:
cytes, senile plaques) often take very complicated, distorted           A neural network may be utilized to aid the system in
shapes with ragged edges. However, the raggedness is allowing a set of connection weights evolve by genetic
usually indicative of noise the system can filter out and algorithms, rather than training Such connection weights by
contributes primarily to higher order harmonic elements. back propagation. Genetic algorithms can search a huge
Thus, for the pattern recognition of those entities, only the space for globally optimal, or nearly optimal, Solutions. By
lower order harmonic elements are used in one embodiment             contrast, back propagation is a hill-climbing training
of the invention. Moreover, harmonic amplitudes are typi 25 method, which is simple, Straightforward, but likely to get
cally more vital than harmonic phases. Harmonic phases are stuck with a locally optimal set of connection weights.
very sensitive to starting points, Z(O). Even if two entities are       Genetic algorithms are search algorithms based on natural
of the same shape and size, harmonic phases for one are selection. They maintain a population of individuals
different from those of the other if one entity is a rotated P(t)={x, ..., x} for generation t. Each X, represents a
image of the other. However, harmonic amplitudes of the 30 potential Solution to a given problem. Each potential solu
one are identical to those of the other under such conditions.       tion is evaluated to give Some measure of its fitness. Then,
Thus, an embodiment of the invention focuses attention on the new population P(t+1) is formed by selecting the fitter
harmonic amplitudes although the use of harmonic phases potential solutions from P(t). Some new individuals undergo
may be justified by considering the shifts of phases relative transformations by genetic operators, such as mutation and
tO (P1, i.e., (p,-(p.                                             35 crossover. After some number of generations, the population
   If the system is solely interested in the shapes of the converges such that the best individual in the population
entities, the system can further simplify the matter. As represents a nearly optimum solution.
mentioned earlier, Z and Z, together determine the size of              In a typical feed-forward neural network, an input to a
the ellipse, elli,(1). In fact, Z and Z together usually give neuron, except to input neurons, is a weighted Sum of all
a rough estimate of entity size.                                  40
                                                                     outputs from the neurons on the previous layer. Those
   However, the information of entity size is obtained in one weights are called connection weights. These parameters
embodiment of the invention by counting pixels. Thus, by determine the behavior of the neural network.
making all Z's relative to the largest one, the system can
simplify the neural network entity classifier. Some merits of Genetic Algorithm for Neural Network
this conversion are that the magnification scale of images 45 Genetic algorithms typically utilize a simple data repre
becomes less important and an optimal set of connection sentation which is commonly referred to as a chromosome,
weights becomes easier to obtain because the neural network and to which genetic operations, such as mutation and
classifier may work with input values from the restricted crossover, can be applied. In this approach, each connection
domain, 0.1.                                                         weight is represented in a 32 bit long vector (although other
   FIGS. 17 and 19 show relative descriptor amplitudes of 50 bits lengths may be utilized). With this 32 bit long vector, the
plaque (e.g., entity 1600 & 1800) samples shown in FIGS.             system represent a real number ranging from -128 to +128
16 and 18, respectively. Top rows A show Iz, bottom rows with 2'' step width, to narrow down the search space for
B show Zl, and n ranges from 1 to 30 from left to right. In practicality. All connection weights are concatenated so that
both cases, IZ is the largest amplitude, and all other ampli they form a chromosome which is actually a long bit vector.
tudes are made relative to it.                                    55 The number of input, output, and hidden layer neurons are
   These Figures illustrate that in one embodiment of the fixed in our approach; therefore, each chromosome is a bit
invention only lower order harmonic amplitudes make any vector of fixed length. Mutation is a random change on a
significant contribution to the shapes. Second, FIGS. 17 & randomly chosen bit of a chromosome, and crossover
19 contain useful information to help distinguish these two between two chromosomes is an exchange of corresponding
shapes. Note in particular that both IZ and Z are Substan- 60 bits from a randomly chosen crossover point to the end of
tially larger in FIG. 19 than in FIG. 17. Indeed, this is usually the chromosomes.
true when the system compares a double plaque entity to a
single plaque entity. IZ tends to be larger when a shape is Fitness Function
elongated rather than circular, and Z tends to be larger for            Selection by fitness is an essential part of genetic algo
shapes that deviate from ellipses by being pinched on 65 rithms. The selection process evaluates the fitness of each
opposite sides. Such shapes are marked by opposing con chromosome, sort chromosomes by fitness, discard the bot
cavities such as are evident in FIG. 18.                             tom half of them, and duplicate the rest.
           Case 1:20-cv-04742-AKH Document 1-2 Filed 06/19/20 Page 30 of 32
EXHIBIT B
                                                     US 7,254,266 B2
                             27                                                                       28
   On the other hand, fitness functions typically require               weights (the number of layers and adaptive weights may
Some elaboration in order to make a genetic search work.                vary). The bias parameter is added to the input layer. Since
The system is configured to find a set of connection weights            networks having three layers of weights can generate arbi
with which the neural network classifier can classify entities          trary decision regions, which may be non-convex and dis
as correctly as possible. However, accuracy alone is hardly 5           joint, the resulting network can recognize any type of entity.
a sufficient fitness criterion.                                            The neural network utilized by one embodiment of the
   Consider the following fictitious situations. If it is sunny         invention accepts twenty relative descriptor amplitudes, Z.
in Southern California, say 85% of the year, every weath                and Z for n=1,2,..., 10, where
erman can claim that his weather forecast is 85% accurate.
All that a weatherman has to do is always to say that it will      10
be Sunny tomorrow. He needs to make no calculation or                               3.
analysis to produce his forecast. However, he will not be
able to get a job as a weather man in San Francisco or
Seattle.
   A similar situation may occur in entity classification          15   where M=max{IZ |k+1, t2, ... it 10}. Each output neuron
problems. For example, the majority of plaque entities to be            corresponds to a specific class of entities. The outputs of all
classified happen to be single plaques. Under Such a condi              output neurons are compared. Then, the index of the output
tion, the neural network classifier may evolve itself to                neuron which gives the largest value is returned as the class
classify every plaque entity as a single plaque if accuracy is          of the input plaque entity.
the only criterion to measure the fitness of a set of connec               The genetic algorithm utilized in one embodiment of the
tion weights. When the system uses classification accuracy              invention is applied to connection weights. Since there are
as the only criterion to measure fitness this can occur.                672 weights, each of which is represented in a 32 bit long
  One solution for this is to make the base data set for fitness        vector, a chromosome in our genetic algorithm is 21.504 bits
evaluation comprise equal numbers of entities from all                  long. There are 400 chromosomes vying for survival. In one
classes, and randomly select the data set for fitness evalu        25   specific test, images comprising 43 single plaques, 48
ation from the base set every time the fitness of a chromo              double plaques, 39 triple plaques and 23 quadruple plaques
Some is measured. This not only prevents the classifier from            were obtained. The expert user thresholded those images,
becoming over-fit to a particular data set, but also makes the          calculated Fourier descriptors of each entity in the image
algorithms as fool-proof as possible. Though this strategy              and classified them to form a base data set for fitness
alleviates the symptom, it is still possible to overlook a         30   evaluation in the genetic algorithm. Although the neural
chromosome that results in a cheater neural network.                    network can classify up to 5 classes, the expert user may
   To reduce the likelihood of evolving cheater networks, the           provide samples for only 4 classes because the system could
system introduces an additional heuristic for fitness evalu             hardly find any plaque entities that are made up of 5 or more
ation. Specifically, the system measures the Euclidean dis              simple plaques. A test data set is set up at each fitness
tance between the probability distribution of plaque entities      35   evaluation phase by randomly sampling 100 entities from
in a data set for fitness evaluation and the probability                the base set with replacement.
distribution of the outputs from the neural network with a                 At every generation, chromosomes mutate and crossover.
given chromosome.                                                       Next, they are evaluated by actually setting up all connec
                                                                        tions of the network from each chromosome and testing the
                                                                   40   network on a randomly chosen test data set. Then, chromo
                     Xi (d. (i)k - d...(i))
                                                                        somes are sorted by their fitness values and selected. The
       ldd, -- d.
               d =                                                      Surviving chromosomes reproduce themselves. The evolu
                                                                        tion lasts for 400 generations. After the evolution ends, the
                                                                        best chromosome is picked.
                                                                   45     The neural network which has evolved in this manner can
where k is the number of different plaque classes, and for              discriminate single plaques from other classes of plaque
i=1,2,...,k, d, (i) gives the proportion of plaque images in            entities within the base test data set with 95% accuracy. The
the test data set belonging to class i, and d(i) gives the              classifier also can classify plaque entities into three classes,
proportion of images assigned to class i by the network.                i.e., single, double and other plaques, with 80% accuracy
Since the test data set is randomly chosen for each fitness        50   within the base test data set.
evaluation, this heuristic gives us a measure of how honestly
the neural network with a given chromosome does its job.                The Role of an Entity Classifier within a More General
   The actual fitness of each chromosome is given by the                Histological Image Processing System
equation:                                                                  The neural network entity classifier has been integrated
                                                                   55   into a more general image processing System (e.g., a system
      fitness-error rate x(1+|d-d).                                     for histological image processing). The host system loads
                                                                        the neural network classifier when it is started.
The error rate is squared and multiplied by (1+dt-do)
because the system typically believes that the decrease in the             After candidate entities have been isolated, an entity
error rate outweighs the decrease in dt-do. The smaller the             classifier will come into use. Given the image of an entity,
fitness value is, the fitter the chromosome is.                    60   the classifier first traverses the boundary of the entity
                                                                        counterclockwise. Next, it calculates Fourier descriptors of
Neural Network Evolution                                                the boundary using a discrete Fourier transform algorithm.
  The neural network classifier utilized in embodiments of              Then, it feeds the relative descriptor amplitudes to the neural
the invention to classify plaque-like entities may comprise             network and displays which class the entity belongs to. If
20 input neurons, two hidden layers, each of which consists        65   users disagree with the classifier, they indicate which class
of 16 hidden units, and 5 output neurons. Thus, the system              they think the entity should belong to. Then, the input from
uses a feed-forward network with three layers of adaptive               users is sent to the neural network as a target input, and the
         Case 1:20-cv-04742-AKH Document 1-2 Filed 06/19/20 Page 31 of 32
EXHIBIT B
                                                     US 7,254,266 B2
                            29                                                                      30
network will adjust the connection weights just a little                addressing video memory 1014 or main memory 1015. The
through a single application of error back propagation.                 system bus 1018 also provides a mechanism for the CPU to
  Fourier descriptors capture only the shape information of             transferring data between and among the components, such
entities. Other information, such as size, color, texture, color        as main memory 1015, video memory 1014 and mass
gradient, and so on, will have become available by the time             storage 1012.
the entities are defined. Therefore, before applying the                  In one embodiment of the invention, the CPU 1013 is a
neural network classifier, the host system excludes some                microprocessor manufactured by Motorola, such as the
entities based on criteria other than shape. For example, tiny          6080XO processor, an Intel Pentium III processor, or an
entities are likely to be screened out. Similarly, entities of a        UltraSparc processor from Sun Microsystems. However,
faint color, even if they are not tiny, might also be rejected     10   any other suitable processor or computer may be utilized.
ahead of time.                                                          Video memory 1014 is a dual ported video random access
   As mentioned earlier, the majority of plaque entities to be          memory. One port of the video memory 1014 is coupled to
classified are single plaques. Therefore, it is not very impor          video accelerator 1016. The video accelerator device 1016 is
tant for the classifier to discriminate one type of multiple            used to drive a CRT (cathode ray tube), and LCD (Liquid
plaque from another type of multiple plaque. The neural            15   Crystal Display), or TFT (Thin-Film Transistor) monitor
network classifier can distinguish single plaques from other            1017. The video accelerator 1016 is well known in the art
classes of plaques, or vice versa, with 95% success. This               and may be implemented by any suitable apparatus. This
level of accuracy is acceptable for our purposes.                       circuitry converts pixel data stored in video memory 1014 to
System Extensions                                                       a signal suitable for use by monitor 1017. The monitor 1017
   The system may be modified to utilize Bayesian inference             is a type of monitor Suitable for displaying graphic images
with Fourier descriptors to yield improved performance. The             Such as the images to be quantified.
system may also utilize other genetic algorithms to produce                The computer 1000 may also include a communication
neural networks. The system may also combine Fourier                    interface 1020 coupled to the system bus 1018. The com
descriptors and some other entity measures to classify                  munication interface 1020 provides a two-way data com
entities. Fourier descriptors give information only on the         25   munication coupling via a network link 1021 to a network
outline of a histological entity. However, the entities are not         1022. For example, if the communication interface 1020 is
merely closed outline curves. For example, some entities                a modem, the communication interface 1020 provides a data
have a nearly round outline, but also have a two or more dark           communication connection to a corresponding type of tele
colored cores.                                                          phone line, which comprises part of a network link 1021. If
                                                                   30   the communication interface 1020 is a Network Interface
   Information on entity size or texture can be provided to             Card (NIC), communication interface 1020 provides a data
the classifier. There is a correlation between entity size and          communication connection via a network link 1021 to a
an entity class. Thus, this information could be helpful in             compatible network. Physical network links can include
performing analysis of image data. For instance, multiple               Ethernet, wireless, fiber optic, and cable television type
plaques are usually larger than single plaques. This corre         35   links. In any such implementation, communication interface
lation should be useful for plaque entity classification; thus,         1020 sends and receives electrical, electromagnetic or opti
the system may therefore comprise an entity classifier which            cal signals which carry digital data streams representing
will accept size information as well as Fourier descriptors of          various types of information.
an entity. Other types of information may also be provided.                The network link 1021 typically provides data commu
Prior probabilities might be used in conjunction with net          40   nication through one or more networks to other data devices.
work outputs to estimate posterior probabilities.                       For example, network link 1021 may provide a connection
Embodiment of Computer Execution Environment (Hard                      through local network 1022 to a host computer 1023 or to
ware)                                                                   data equipment operated by an Internet Service Provider
   An embodiment of the invention can be implemented as                 (ISP) 1024. ISP 1024 in turn provides data communication
computer software in the form of computer readable pro             45   services through the worldwide packet data communication
gram code executed on one or more general-purpose com                   network now commonly referred to as the “Internet 1025.
puters such as the computer 1000 illustrated in FIG. 10. A              Local network 1022 and Internet 1025 both use electrical,
keyboard 1010 and mouse 1011 are coupled to a bi-direc                  electromagnetic or optical signals that carry digital data
tional system bus 1018 (e.g., PCI, ISA or other similar                 streams to files. The signals through the various networks
architecture). The keyboard and mouse are for introducing          50   and the signals on network link 1021 and through commu
user input to the computer system and communicating that                nication interface 1020, which carry the digital data to and
user input to central processing unit (CPU) 1013. For                   from computer 1000, are exemplary forms of carrier waves
instance, the keyboard and mouse, or any other input device             for transporting the digital information.
may be utilized to collected information from the user about              The computer 1000 can send messages and receive data,
an image. Other suitable input devices may be used in              55   including program code, through the network(s), network
addition to, or in place of the mouse 1011 and keyboard                 link 1021, and communication interface 1020. In the Internet
1010. I/O (input/output) unit 1019 coupled to bi-directional            example, server 1026 might transmit a requested code for an
system bus 1018 represents possible output devices such as              application program through Internet 1025, ISP 1024, local
a printer or an AV (audio/video) device.                                network 1022 and communication interface 1020. The user
   Computer 1000 includes video memory 1014, main                  60   may therefore operate an interface to the image processing
memory 1015, mass storage 1012, and communication inter                 system from a remote location. Aspects of the invention may
face 1020. All these devices are coupled to a bi-directional            be embodied in server 1026 or a client computer connected
system bus 1018 along with keyboard 1010, mouse 1011 and                to the network. Processing may occur on server 1026,
CPU 1013. The mass storage 1012 may include both fixed                  computer 1000, or any other computer and the result can be
and removable media, Such as magnetic, optical or magnetic         65   delivered to the user via the network. The invention there
optical storage systems or any other available mass storage             fore contemplates the use of web-based system and/or
technology. The system bus 1018 provides a means for                    client-server based systems embodying the invention. Alter
         Case 1:20-cv-04742-AKH Document 1-2 Filed 06/19/20 Page 32 of 32
EXHIBIT B
                                                     US 7,254,266 B2
                           31                                                                         32
natively, a single computer may function as a stand-alone                 2. The method of claim 1 wherein said evolving algorithm
device adapted to execute the image processing system                   comprises a neural network.
described herein.                                                         3. The method of claim 1 wherein said evolving algorithm
   The computer systems described above are for purposes                comprises a classification engine.
of example only. An embodiment of the invention may be                    4. The method of claim 1 wherein said product algorithm
implemented in any type of computer system or program                   comprises a pixel Zoo.
ming or processing environment. When a general-purpose                    5. The method of claim 1 wherein said product algorithm
computer system such as the one described executes the                  comprises an entity Zoo.
process and process flows described herein, it is configured              6. A computer program product comprising:
to provide a mechanism for automating the expert quanti            10
fication of image data.                                                   a memory medium embodying computer readable pro
   Thus, a method and apparatus for generating special                       gram code for automating the expert quantification of
purpose image analysis algorithms based on the expert                        image data, said computer readable program code con
quantification of image data is described. Particular embodi                 figured to:
ments described herein are illustrative only and should not        15        obtain image data having a plurality of chromatic data
limit the present invention thereby. The claims and their full                  points;
Scope of equivalents define the invention.                                   identify which of said plurality of chromatic data points
  What is claimed is:                                                           comprise an entity;
  1. In a computer system, a method for automating the                       group said plurality of chromatic data points into a
expert quantification of image data using a product algo                        plurality of spatially connected Subsets;
rithm comprising:                                                            determine a plurality of characteristics about said spa
  obtaining a product algorithm for analysis of a first set of                  tially connected Subsets;
     image data wherein said product algorithm is config                     pass said plurality of characteristics to a classification
     ured to recognize at least one entity within said first set                engine;
     of image data via a training mode that utilizes iterative     25
                                                                             classify said plurality of spatially connected Subsets
     input to an evolving algorithm obtained from at least
     one first user, wherein said training mode comprises:                     into at least one classification;
     presenting a first set of said at least one entity to said              obtaining affirmation of the Veracity of said at least one
       user for feedback as to the accuracy of said first set                  classification from a user;
       of identified entities;                                     30        evaluate said spatially connected Subset to derive a set
     obtaining said feedback from said user;                                   of relative harmonic amplitudes:
     executing said evolving algorithm using said feedback;                  pass said relative harmonics into a neural network,
     presenting a second set of said at least one entity to said               wherein said neural network is trained to classify
       user for feedback as to the accuracy of said second                     said spatially connected Subsets using shape infor
        set of identified entities;                                35          mation provided by said set of relative harmonic
     obtaining approval from said user about said second set                   amplitudes:
       of entities; storing said evolving algorithm as a                     present a result of said classification to said user;
       product algorithm;
     providing said product algorithm to at least one second                 obtain verification of said classification from said user;
       user so that said at least one second user can apply        40        using said verification to adjust said neural network.
       said product algorithm against a second set of image
       data having said at least one entity.
